Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing As filed with the Securities and Exchange Registration No. 333-139695 Commission on October 1, 2007 Registration No. 811-07935 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-4 Post-Effective Amendment No. 1 To REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 and Amendment to REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 SEPARATE ACCOUNT NY-B (Exact Name of Registrant) RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK (Name of Depositor) 1000 Woodbury Road, Suite 208 Woodbury, New York 11797 (Address and Telephone Number of Depositor's Principal Office) Michael A. Pignatella, Counsel ING US Legal Services 151 Farmington Avenue, TS31, Hartford, Connecticut 06l56 (Name and Complete Address of Agent for Service) As soon as practical after the effective date of the Registration Statement. It is proposed that this filing will become effective: 60 days after filing pursuant to paragraph (b)(1) of Rule 485 X on October 1, 2007 pursuant to paragraph (b)(1) of Rule 485 If appropriate, check the following box: this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Title of Securities Being Registered: Individual flexible premium, deferred combination fixed and variable annuity contracts PARTS A AND B The Prospectus dated September 6, 2007 is incorporated into Part A of this Post-Effective Amendment No. 1 by reference to Registrants filings under the Securities Act of 1933 as filed on September 5, 2007 and declared effective on September 6, 2007, and under Rule 497(e) as filed on September 24, 2007. The Statement of Additional Information dated October 1, 2007 is included herein in Part B of this Post-Effective Amendment No. 1. A supplement dated October 1, 2007 to the Prospectus and Statement of Additional Information is included in Parts A and B, respectively, of this Post-Effective Amendment No. 1. PART A ReliaStar Life Insurance Company of New York and its Separate Account NY-B ING Rollover Choice SM  NY Variable Annuity Contracts Supplement dated October 1, 2007 to the Contract Prospectus, dated September 6, 2007, as amended and the Statement of Additional Information, dated October 1, 2007 Effective October 1, 2007, the Statement of Additional Information (SAI) dated September 6, 2007 is deleted in its entirety and replaced to include three years of financial statements for ReliaStar Life Insurance Company of New York. You may request the revised SAI, dated October 1, 2007, by calling our Service Center listed below. The following information updates and amends certain information contained in your variable annuity Contract Prospectus and SAI. Please read it carefully and keep it with your current variable annuity Contract Prospectus andSAI for future reference. 1. On July 12, 2007, the Board of Directors of ING Partners, Inc. approved a proposal to reorganize the ING Fundamental Research Portfolio into the ING VP Growth and Income Portfolio. In addition, on July 24, 2007, the Board of Directors of ING Variable Portfolios, Inc. approved a proposal to reorganize the ING VP International Equity Portfolio into the ING VP Index Plus International Equity Portfolio. Subject to approval by each Portfolios shareholders, after the close of business on November 9, 2007, the following Disappearing Portfolios will reorganize into and become part of the following Surviving Portfolios: Disappearing Portfolio Surviving Portfolio ING Fundamental Research Portfolio ING VP Growth and Income Portfolio ING VP International Equity Portfolio ING VP Index Plus International Equity Portfolio Accordingly, effective after the close of business on November 9, 2007, investments in the Disappearing Portfolios will automatically become investments in the Surviving Portfolios, as follows:  All existing account balances invested in the ING Fundamental Research Portfolio (S Class) will automatically become investments in the ING VP Growth and Income Portfolio (S Class).  All existing account balances invested in the ING VP International Equity Portfolio (Class S) will automatically become investments in the ING VP Index Plus International Equity Portfolio (Class S). As a result of the reorganizations, effective November 12, 2007, all references to the ING Fundamental Research Portfolio (S Class) and the ING VP International Equity Portfolio (Class S) in the Contract Prospectus and SAI are hereby deleted. Unless you provide us with alternative allocation instructions, all future allocations directed to the Disappearing Portfolios after the date of the reorganizations will be automatically allocated to the Surviving Portfolios. You may give us alternative allocation instructions at any time by contacting our Service Center at: P.O. Box 9271 Customer Service Center Des Moines, Iowa 50306-9271 1-800-366-0066 See also the Transfers Among Your Investments section of your Contract Prospectus for further information about making fund allocation changes. 2. The minimum and maximum Total Annual Fund Operating Expenses shown in the Contract Prospectus will not change as a result of the reorganizations. Therefore, there is no change to the hypothetical examples shown in the Contract Prospectus. X.139695-07A 1of 4 October2007 * IMPORTANT INFORMATION REGARDING AN UPCOMING CHANGE TO OUR EXCESSIVE TRADING POLICY Effective October 16, 2007, our Excessive Trading Policy will change. Accordingly, the Limits Imposed by Underlying Funds, the Limits on Frequent or Disruptive Transfers, the The Company Intends to Modify its Excessive Trading Policy in October 2007, and the Agreements to Share Information with Funds subsections of the Transfers Among Your Investments, section of your Contract Prospectus will be deleted in its entirety and replaced with the following: Limits on Frequent or Disruptive Transfers The contract is not designed to serve as a vehicle for frequent transfers. Frequent transfer activity can disrupt management of a fund and raise its expenses through:  Increased trading and transaction costs;  Forced and unplanned portfolio turnover;  Lost opportunity costs; and  Large asset swings that decrease the funds ability to provide maximum investment return to all contract owners. This in turn can have an adverse effect on fund performance. Accordingly, individuals or organizations that use market-timing investment strategies or make frequent transfers should not purchase the contract. Excessive Trading Policy. We and the other members of the ING family of companies that provide multi-fund variable insurance and retirement products have adopted a common Excessive Trading Policy to respond to the demands of the various fund families that make their funds available through our products to restrict excessive fund trading activity and to ensure compliance with Rule 22c-2 of the 1940 Act. We actively monitor fund transfer and reallocation activity within our variable insurance products to identify violations of our Excessive Trading Policy. Our Excessive Trading Policy is violated if fund transfer and reallocation activity:  Meets or exceeds our current definition of Excessive Trading, as defined below; or  Is determined, in our sole discretion, to be disruptive or not in the best interests of other owners of our variable insurance and retirement products. We currently define Excessive Trading as:  More than one purchase and sale of the same fund (including money market funds) within a 60 calendar day period (hereinafter, a purchase and sale of the same fund is referred to as a round-trip). This means two or more round-trips involving the same fund within a 60 calendar day period would meet our definition of Excessive Trading; or  Six round-trips involving the same fund within a rolling twelve month period. The following transactions are excluded when determining whether trading activity is excessive:  Purchases or sales of shares related to non-fund transfers (for example, new purchase payments, withdrawals and loans);  Transfers associated with scheduled dollar cost averaging, scheduled rebalancing, or scheduled asset allocation programs;  Purchases and sales of fund shares in the amount of $5,000 or less;  Purchases and sales of funds that affirmatively permit short-term trading in their fund shares, and movement between such funds and a money market fund; and  Transactions initiated by us, another member of the ING family of companies, or a fund. X.139695-07A 2 of 4 October 2007 If we determine that an individual or entity has made a purchase of a fund within 60 days of a prior round-trip involving the same fund, we will send them a letter (once per year) warning that another sale of that same fund within 60 days of the beginning of the prior round-trip will be deemed to be Excessive Trading and result in a six month suspension of their ability to initiate fund transfers or reallocations through the Internet, facsimile, Voice Response Unit (VRU), telephone calls to the ING Customer Service Center, or other electronic trading medium that we may make available from time to time (Electronic Trading Privileges). Likewise, if we determine that an individual or entity has made five round-trips involving the same fund within a rolling twelve month period, we will send them a letter warning that another purchase and sale of that same fund within twelve months of the initial purchase in the first round-trip will be deemed to be Excessive Trading and result in a suspension of their Electronic Trading Privileges. According to the needs of the various business units, a copy of any warning letters may also be sent, as applicable, to the person(s) or entity authorized to initiate fund transfers or reallocations, the agent/registered representative, or the investment adviser for that individual or entity. A copy of the warning letters and details of the individuals or entitys trading activity may also be sent to the fund whose shares were involved in the trading activity. If we determine that an individual or entity has violated our Excessive Trading Policy, we will send them a letter stating that their Electronic Trading Privileges have been suspended for a period of six months. Consequently, all fund transfers or reallocations, not just those that involve the fund whose shares were involved in the activity that violated our Excessive Trading Policy, will then have to be initiated by providing written instructions to us via regular U.S. mail. Suspension of Electronic Trading Privileges may also extend to products other than the product through which the Excessive Trading activity occurred. During the six month suspension period, electronic inquiry only privileges will be permitted where and when possible. A copy of the letter restricting future transfer and reallocation activity to regular U.S. mail and details of the individuals or entitys trading activity may also be sent, as applicable, to the person(s) or entity authorized to initiate fund transfers or reallocations, the agent/registered representative or investment adviser for that individual or entity, and the fund whose shares were involved in the activity that violated our Excessive Trading Policy. Following the six month suspension period during which no additional violations of our Excessive Trading Policy are identified, Electronic Trading Privileges may again be restored. We will continue to monitor the fund transfer and reallocation activity, and any future violations of our Excessive Trading Policy will result in an indefinite suspension of Electronic Trading Privileges. A violation of our Excessive Trading Policy during the six month suspension period will also result in an indefinite suspension of Electronic Trading Privileges. We reserve the right to suspend Electronic Trading Privileges with respect to any individual or entity, with or without prior notice, if we determine, in our sole discretion, that the individuals or entitys trading activity is disruptive or not in the best interests of other owners of our variable insurance and retirement products, regardless of whether the individuals or entitys trading activity falls within the definition of Excessive Trading set forth above. Our failure to send or an individuals or entitys failure to receive any warning letter or other notice contemplated under our Excessive Trading Policy will not prevent us from suspending that individuals or entitys Electronic Trading Privileges or taking any other action provided for in our Excessive Trading Policy. The Company does not allow exceptions to our Excessive Trading Policy. We reserve the right to modify our Excessive Trading Policy, or the policy as it relates to a particular fund, at any time without prior notice, depending on, among other factors, the needs of the underlying fund(s), the best interests of contract owners and fund investors, and/or state or federal regulatory requirements. If we modify our policy, it will be applied uniformly to all contract owners or, as applicable, to all contract owners investing in the underlying fund. Our Excessive Trading Policy may not be completely successful in preventing market-timing or excessive trading activity. If it is not completely successful, fund performance and management may be adversely affected, as noted above. X.139695-07A 3of 4 October 2007 Limits Imposed by the Funds. Each underlying fund available through the variable insurance and retirement products offered by us and/or the other members of the ING family of companies, either by prospectus or stated policy, has adopted or may adopt its own excessive/frequent trading policy, and orders for the purchase of fund shares are subject to acceptance or rejection by the underlying fund. We reserve the right, without prior notice, to implement fund purchase restrictions and/or limitations on an individual or entity that the fund has identified as violating its excessive/frequent trading policy and to reject any allocation or transfer request to a subaccount if the corresponding fund will not accept the allocation or transfer for any reason. All such restrictions and/or limitations (which may include, but are not limited to, suspension of Electronic Trading Privileges and/or blocking of future purchases of a fund or all funds within a fund family) will be done in accordance with the directions we receive from the fund. Agreements to Share Information with Fund Companies. As required by Rule 22c-2 under the 1940 Act, we have entered into information sharing agreements with each of the fund companies whose funds are offered through the contract. Contract owner trading information is shared under these agreements as necessary for the fund companies to monitor fund trading and our implementation of our Excessive Trading Policy. Under these agreements, the Company is required to share information regarding contract owner transactions, including but not limited to information regarding fund transfers initiated by you. In addition to information about contract owner transactions, this information may include personal contract owner information, including names and social security numbers or other tax identification numbers. As a result of this information sharing, a fund company may direct us to restrict a contract owners transactions if the fund determines that the contract owner has violated the funds excessive/frequent trading policy. This could include the fund directing us to reject any allocations of purchase payments or contract value to the fund or all funds within the fund family. X.139695-07A 4of 4 October2007 PART B ReliaStar Life Insurance Company of New York and its Separate Account NY-B ING Rollover Choice SM  NY Variable Annuity Contracts Supplement dated October 1, 2007 to the Contract Prospectus, dated September 6, 2007, as amended and the Statement of Additional Information, dated October 1, 2007 Effective October 1, 2007, the Statement of Additional Information (SAI) dated September 6, 2007 is deleted in its entirety and replaced to include three years of financial statements for ReliaStar Life Insurance Company of New York. You may request the revised SAI, dated October 1, 2007, by calling our Service Center listed below. The following information updates and amends certain information contained in your variable annuity Contract Prospectus and SAI. Please read it carefully and keep it with your current variable annuity Contract Prospectus andSAI for future reference. 1. On July 12, 2007, the Board of Directors of ING Partners, Inc. approved a proposal to reorganize the ING Fundamental Research Portfolio into the ING VP Growth and Income Portfolio. In addition, on July 24, 2007, the Board of Directors of ING Variable Portfolios, Inc. approved a proposal to reorganize the ING VP International Equity Portfolio into the ING VP Index Plus International Equity Portfolio. Subject to approval by each Portfolios shareholders, after the close of business on November 9, 2007, the following Disappearing Portfolios will reorganize into and become part of the following Surviving Portfolios: Disappearing Portfolio Surviving Portfolio ING Fundamental Research Portfolio ING VP Growth and Income Portfolio ING VP International Equity Portfolio ING VP Index Plus International Equity Portfolio Accordingly, effective after the close of business on November 9, 2007, investments in the Disappearing Portfolios will automatically become investments in the Surviving Portfolios, as follows:  All existing account balances invested in the ING Fundamental Research Portfolio (S Class) will automatically become investments in the ING VP Growth and Income Portfolio (S Class).  All existing account balances invested in the ING VP International Equity Portfolio (Class S) will automatically become investments in the ING VP Index Plus International Equity Portfolio (Class S). As a result of the reorganizations, effective November 12, 2007, all references to the ING Fundamental Research Portfolio (S Class) and the ING VP International Equity Portfolio (Class S) in the Contract Prospectus and SAI are hereby deleted. Unless you provide us with alternative allocation instructions, all future allocations directed to the Disappearing Portfolios after the date of the reorganizations will be automatically allocated to the Surviving Portfolios. You may give us alternative allocation instructions at any time by contacting our Service Center at: P.O. Box 9271 Customer Service Center Des Moines, Iowa 50306-9271 1-800-366-0066 See also the Transfers Among Your Investments section of your Contract Prospectus for further information about making fund allocation changes. 2. The minimum and maximum Total Annual Fund Operating Expenses shown in the Contract Prospectus will not change as a result of the reorganizations. Therefore, there is no change to the hypothetical examples shown in the Contract Prospectus. X.139695-07A 1of 4 October2007 * IMPORTANT INFORMATION REGARDING AN UPCOMING CHANGE TO OUR EXCESSIVE TRADING POLICY Effective October 16, 2007, our Excessive Trading Policy will change. Accordingly, the Limits Imposed by Underlying Funds, the Limits on Frequent or Disruptive Transfers, the The Company Intends to Modify its Excessive Trading Policy in October 2007, and the Agreements to Share Information with Funds subsections of the Transfers Among Your Investments, section of your Contract Prospectus will be deleted in its entirety and replaced with the following: Limits on Frequent or Disruptive Transfers The contract is not designed to serve as a vehicle for frequent transfers. Frequent transfer activity can disrupt management of a fund and raise its expenses through:  Increased trading and transaction costs;  Forced and unplanned portfolio turnover;  Lost opportunity costs; and  Large asset swings that decrease the funds ability to provide maximum investment return to all contract owners. This in turn can have an adverse effect on fund performance. Accordingly, individuals or organizations that use market-timing investment strategies or make frequent transfers should not purchase the contract. Excessive Trading Policy. We and the other members of the ING family of companies that provide multi-fund variable insurance and retirement products have adopted a common Excessive Trading Policy to respond to the demands of the various fund families that make their funds available through our products to restrict excessive fund trading activity and to ensure compliance with Rule 22c-2 of the 1940 Act. We actively monitor fund transfer and reallocation activity within our variable insurance products to identify violations of our Excessive Trading Policy. Our Excessive Trading Policy is violated if fund transfer and reallocation activity:  Meets or exceeds our current definition of Excessive Trading, as defined below; or  Is determined, in our sole discretion, to be disruptive or not in the best interests of other owners of our variable insurance and retirement products. We currently define Excessive Trading as:  More than one purchase and sale of the same fund (including money market funds) within a 60 calendar day period (hereinafter, a purchase and sale of the same fund is referred to as a round-trip). This means two or more round-trips involving the same fund within a 60 calendar day period would meet our definition of Excessive Trading; or  Six round-trips involving the same fund within a rolling twelve month period. The following transactions are excluded when determining whether trading activity is excessive:  Purchases or sales of shares related to non-fund transfers (for example, new purchase payments, withdrawals and loans);  Transfers associated with scheduled dollar cost averaging, scheduled rebalancing, or scheduled asset allocation programs;  Purchases and sales of fund shares in the amount of $5,000 or less;  Purchases and sales of funds that affirmatively permit short-term trading in their fund shares, and movement between such funds and a money market fund; and  Transactions initiated by us, another member of the ING family of companies, or a fund. X.139695-07A 2 of 4 October 2007 If we determine that an individual or entity has made a purchase of a fund within 60 days of a prior round-trip involving the same fund, we will send them a letter (once per year) warning that another sale of that same fund within 60 days of the beginning of the prior round-trip will be deemed to be Excessive Trading and result in a six month suspension of their ability to initiate fund transfers or reallocations through the Internet, facsimile, Voice Response Unit (VRU), telephone calls to the ING Customer Service Center, or other electronic trading medium that we may make available from time to time (Electronic Trading Privileges). Likewise, if we determine that an individual or entity has made five round-trips involving the same fund within a rolling twelve month period, we will send them a letter warning that another purchase and sale of that same fund within twelve months of the initial purchase in the first round-trip will be deemed to be Excessive Trading and result in a suspension of their Electronic Trading Privileges. According to the needs of the various business units, a copy of any warning letters may also be sent, as applicable, to the person(s) or entity authorized to initiate fund transfers or reallocations, the agent/registered representative, or the investment adviser for that individual or entity. A copy of the warning letters and details of the individuals or entitys trading activity may also be sent to the fund whose shares were involved in the trading activity. If we determine that an individual or entity has violated our Excessive Trading Policy, we will send them a letter stating that their Electronic Trading Privileges have been suspended for a period of six months. Consequently, all fund transfers or reallocations, not just those that involve the fund whose shares were involved in the activity that violated our Excessive Trading Policy, will then have to be initiated by providing written instructions to us via regular U.S. mail. Suspension of Electronic Trading Privileges may also extend to products other than the product through which the Excessive Trading activity occurred. During the six month suspension period, electronic inquiry only privileges will be permitted where and when possible. A copy of the letter restricting future transfer and reallocation activity to regular U.S. mail and details of the individuals or entitys trading activity may also be sent, as applicable, to the person(s) or entity authorized to initiate fund transfers or reallocations, the agent/registered representative or investment adviser for that individual or entity, and the fund whose shares were involved in the activity that violated our Excessive Trading Policy. Following the six month suspension period during which no additional violations of our Excessive Trading Policy are identified, Electronic Trading Privileges may again be restored. We will continue to monitor the fund transfer and reallocation activity, and any future violations of our Excessive Trading Policy will result in an indefinite suspension of Electronic Trading Privileges. A violation of our Excessive Trading Policy during the six month suspension period will also result in an indefinite suspension of Electronic Trading Privileges. We reserve the right to suspend Electronic Trading Privileges with respect to any individual or entity, with or without prior notice, if we determine, in our sole discretion, that the individuals or entitys trading activity is disruptive or not in the best interests of other owners of our variable insurance and retirement products, regardless of whether the individuals or entitys trading activity falls within the definition of Excessive Trading set forth above. Our failure to send or an individuals or entitys failure to receive any warning letter or other notice contemplated under our Excessive Trading Policy will not prevent us from suspending that individuals or entitys Electronic Trading Privileges or taking any other action provided for in our Excessive Trading Policy. The Company does not allow exceptions to our Excessive Trading Policy. We reserve the right to modify our Excessive Trading Policy, or the policy as it relates to a particular fund, at any time without prior notice, depending on, among other factors, the needs of the underlying fund(s), the best interests of contract owners and fund investors, and/or state or federal regulatory requirements. If we modify our policy, it will be applied uniformly to all contract owners or, as applicable, to all contract owners investing in the underlying fund. Our Excessive Trading Policy may not be completely successful in preventing market-timing or excessive trading activity. If it is not completely successful, fund performance and management may be adversely affected, as noted above. X.139695-07A 3of 4 October 2007 Limits Imposed by the Funds. Each underlying fund available through the variable insurance and retirement products offered by us and/or the other members of the ING family of companies, either by prospectus or stated policy, has adopted or may adopt its own excessive/frequent trading policy, and orders for the purchase of fund shares are subject to acceptance or rejection by the underlying fund. We reserve the right, without prior notice, to implement fund purchase restrictions and/or limitations on an individual or entity that the fund has identified as violating its excessive/frequent trading policy and to reject any allocation or transfer request to a subaccount if the corresponding fund will not accept the allocation or transfer for any reason. All such restrictions and/or limitations (which may include, but are not limited to, suspension of Electronic Trading Privileges and/or blocking of future purchases of a fund or all funds within a fund family) will be done in accordance with the directions we receive from the fund. Agreements to Share Information with Fund Companies. As required by Rule 22c-2 under the 1940 Act, we have entered into information sharing agreements with each of the fund companies whose funds are offered through the contract. Contract owner trading information is shared under these agreements as necessary for the fund companies to monitor fund trading and our implementation of our Excessive Trading Policy. Under these agreements, the Company is required to share information regarding contract owner transactions, including but not limited to information regarding fund transfers initiated by you. In addition to information about contract owner transactions, this information may include personal contract owner information, including names and social security numbers or other tax identification numbers. As a result of this information sharing, a fund company may direct us to restrict a contract owners transactions if the fund determines that the contract owner has violated the funds excessive/frequent trading policy. This could include the fund directing us to reject any allocations of purchase payments or contract value to the fund or all funds within the fund family. X.139695-07A 4of 4 October2007 STATEMENT OF ADDITIONAL INFORMATION ING ROLLOVER CHOICE SM NY INDIVIDUAL FLEXIBLE PREMIUM DEFERRED COMBINATION FIXED AND VARIABLE ANNUITY CONTRACT ISSUED BY SEPARATE ACCOUNT NY-B OF RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK This Statement of Additional Information is not a prospectus. The information contained herein should be read in conjunction with the Prospectus for the ReliaStar Life Insurance Company of New York Individual Flexible Premium Deferred Combination Fixed and Variable Annuity Contract, which is referred to herein. The Prospectus sets forth information that a prospective investor ought to know before investing. For a copy of the Prospectus, send a written request to ReliaStar Life Insurance Company of New York, Customer Service Center, P.O. Box 9271, Des Moines, IA 50306-9271 or telephone 1-800-366-0066. DATE OF PROSPECTUS AND STATEMENT OF ADDITIONAL INFORMATION: October 1, 2007 Table of Contents Item Page Introduction 1 Description of ReliaStar Life Insurance Company of New York 1 Separate Account NY-B of ReliaStar Life Insurance Company of New York 1 Safekeeping of Assets 1 The Administrator 2 Independent Registered Public Accounting Firm 2 Distribution of Contracts 2 Published Ratings 2 Accumulation Unit Value 3 IRA Partial Withdrawal Option 3 Performance Information 4 Other Information 5 Financial Statements of Separate Account NY-B 5 Financial Statements of ReliaStar Life Insurance Company of New York 5 i Introduction This Statement of Additional Information provides background information regarding Separate Account NY-B. Description of ReliaStar Life Insurance Company of New York ReliaStar Life Insurance Company of New York (RLNY) is a New York stock life insurance company originally incorporated on June 11, 1917 under the name, The Morris Plan Insurance Society. RLNY is authorized to transact business in all states, the District of Columbia, the Dominican Republic and the Cayman Islands and is principally engaged in the business of providing individual life insurance and annuities, employee benefit products and services, retirement plans, and life and health reinsurance. Until October 1, 2003, RLNY was a wholly-owned subsidiary of Security-Connecticut Life Insurance Company (Security-Connecticut). Effective October 1, 2003, Security-Connecticut merged with and into its parent, ReliaStar Life Insurance Company (ReliaStar). ReliaStar is an indirect wholly-owned subsidiary of ING Groep, N.V. (ING), a global financial services holding company, based in The Netherlands. RLNYs financial statements appear in the Statement of Additional Information. Although we are a subsidiary of ING, ING is not responsible for the obligations under the Contract. The obligations under the Contract are solely the responsibility of RLNY. As of December 31, 2006, RLNY had approximately $441.0 million in stockholders equity and approximately $2,266.6 billion in total assets, including approximately $878.0 billion of separate account assets. RLNY, an affiliate of ING USA, is licensed to do variable annuity business in the state of New York. ING also owns Directed Services LLC., the investment manager of the ING Investors Trust and ING Partners, Inc., and the distributor of the contracts, and other interests. ING also owns ING Investments, LLC and ING Investment Management, LLC, portfolio managers of the ING Investors Trust, and the investment managers of the ING Variable Insurance Trust and the ING Variable Products Trust, respectively. Our principal office is located at 1000 Woodbury Road, Suite 208, Woodbury, New York 11797. Separate Account NY-B of ReliaStar Life Insurance Company of New York Separate Account NY-B of RLNY (Separate Account NY-B) was established as a separate account of First Golden American Life Insurance Company of New York (First Golden) on June 13, 1996. It became a separate account of RLNY as a result of the merger of First Golden into RLNY effective April 1, 2002. It is registered with the SEC as a unit investment trust under the Investment Company Act of 1940 (1940 Act). Separate Account NY-B is a separate investment account used for our variable annuity contracts. We own all the assets in Separate Account NY-B but such assets are kept separate from our other accounts. Separate Account NY-B is divided into subaccounts. Each subaccount invests exclusively in shares of one investment portfolio. Each investment portfolio has its own distinct investment objectives and policies. Income, gains and losses, realized or unrealized, of a portfolio are credited to or charged against the corresponding subaccount of Separate Account NY-B without regard to any other income, gains or losses of the Company. Assets equal to the reserves and other contract liabilities with respect to each are not chargeable with liabilities arising out of any other business of the Company. They may, however, be subject to liabilities arising from subaccounts whose assets we attribute to other variable annuity contracts supported by Separate Account NY-B. If the assets in Separate Account NY-B exceed the required reserves and other liabilities, we may transfer the excess to our general account. We are obligated to pay all benefits and make all payments provided under the contracts. Safekeeping of Assets RLNY acts as its own custodian for Separate Account NY-B. 1 The Administrator On November 8, 1996, First Golden American Life Insurance Company of New York (First Golden) and ING USA Annuity and Life Insurance Company (ING USA) entered into an administrative service agreement pursuant to which ING USA agreed to provide certain accounting, actuarial, tax, underwriting, sales, management and other services to First Golden. Beginning on April 1, 2002, the effective date of the merger of First Golden into RLNY (merger date), the expenses incurred by ING USA in relation to this service agreement will be reimbursed by RLNY on an allocated cost basis. As of the merger date, RLNY was obligated to reimburse these expenses. For the years ended December 31, 2006, 2005 and 2004, RLNY incurred expenses of $0, $0 and $0, respectively, under the agreement with ING USA. Also on November 8, 1996, First Golden, ING USA and Directed Services LLC entered into a service agreement pursuant to which First Golden and ING USA agreed to provide Directed Services LLC certain of its personnel to perform management, administrative and clerical services and the use of certain of its facilities. As of the merger date, RLNY will provide its personnel to provide such services. RLNY expects to charge Directed Services LLC for such expenses and all other general and administrative costs, first on the basis of direct charges when identifiable and second allocated based on the estimated amount of time spent by RLNYs employees on behalf of Directed Services LLC. For the year ended December 31, 2006, there were no charges to ING USA and Directed Services LLC for these services. Independent Registered Public Accounting Firm Ernst & Young LLP, 55 Ivan Allen Jr. Boulevard, Suite 1000, Atlanta, GA 30308 an Independent Registered Public Accounting Firm, performs annual audits of RLNY and Separate Account NY-B. Distribution of Contracts The offering of contracts under the prospectus associated with this Statement of Additional Information is continuous. Directed Services LLC, an affiliate of RLNY, acts as the principal underwriter (as defined in the Securities Act of 1933 and the Investment Company Act of 1940, as amended) of the variable insurance products (the variable insurance products) issued by RLNY. The contracts are distributed through registered representatives of other broker-dealers who have entered into selling agreements with Directed Services LLC. For the years ended 2006, 2005 and 2004 commissions paid by ING USA, including amounts paid by its affiliated Company, ReliaStar Life Insurance Company of New York, to Directed Services LLC aggregated $10,048,681, $6,964,000 and $2,244,000, respectively. All commissions received by the distributor were passed through to the broker-dealers who sold the contracts. Directed Services LLC is located at 1475 Dunwoody Drive, West Chester, Pennsylvania 19380-1478. Published Ratings From time to time, the rating of RLNY as an insurance company by A.M. Best Company may be referred to in advertisements or in reports to contract owners. Each year the A.M. Best Company reviews the financial status of thousands of insurers, culminating in the assignment of Bests Ratings. These ratings reflect their current opinion of the relative financial strength and operating performance of an insurance company in comparison to the norms of the life/health insurance industry. Bests ratings range from A++ to F. An A++ and A+ ratings mean, in the opinion of A.M. Best, that the insurer has demonstrated the strongest ability to meet its respective policyholder and other contractual obligations. 2 Accumulation Unit Value The calculation of the Accumulation Unit Value (AUV) is discussed in the prospectus for the Contracts under Condensed Financial Information. Note that in your Contract, accumulation unit value is referred to as the Index of Investment Experience. The following illustrations show a calculation of a new AUV and the purchase of Units (using hypothetical examples). Note that the examples below are calculated for a Contract issued with the death benefit option with the highest mortality and expense risk charge. The mortality and expense risk charge associated with other death benefit options are lower than that used in the examples and would result in higher AUVs or contract values. Illustration of Calculation of AUV Example1. 1. AUV, beginning of period $10.00 2. Value of securities, beginning of period $10.00 3. Change in value of securities $0.10 4. Gross investment return (3) divided by (2) 0.01 5. Less daily mortality and expense charge 0.00004280 6. Less asset based administrative charge 0.00000411 7. Net investment return (4) minus (5) minus (6) 0.009953092 8. Net investment factor (1.000000) plus (7) 1.009953092 9. AUV, end of period (1) multiplied by (8) $10.09953092 Illustration of Purchase of Units (Assuming no state premium tax) Example 2. 1. Initial premium payment $ 1,000 2. AUV on effective date of purchase (see Example 1) $ 10.00 3. Number of units purchased (1) divided by (2) 100 4. AUV for valuation date following purchase (see Example 1) $10.09953092 5. Contract Value in account for valuation date following purchase (3) multiplied by (4) $1,009.95 IRA Partial Withdrawal Option If the contract owner has an IRA contract and will attain age 70½ in the current calendar year, distributions will be made in accordance with the requirements of Federal tax law. This option is available to assure that the required minimum distributions from qualified plans under the Internal Revenue Code (the Code) are made. Under the Code, distributions must begin no later than April 1st of the calendar year following the calendar year in which the contract owner attains age 70½. If the required minimum distribution is not withdrawn, there may be a penalty tax in an amount equal to 50% of the difference between the amount required to be withdrawn and the amount actually withdrawn. Even if the IRA Partial Withdrawal Option is not elected, distributions must nonetheless be made in accordance with the requirements of Federal tax law. 3 RLNY notifies the contract owner of these regulations with a letter mailed in the calendar year in which the contract owner reaches age 70½ which explains the IRA Partial Withdrawal Option and supplies an election form. If electing this option, the owner specifies whether the withdrawal amount will be based on a life expectancy calculated on a single life basis (contract owners life only) or, if the contract owner is married, on a joint life basis (contract owners and spouses lives combined). The contract owner selects the payment mode on a monthly, quarterly or annual basis. If the payment mode selected on the election form is more frequent than annually, the payments in the first calendar year in which the option is in effect will be based on the amount of payment modes remaining when RLNY receives the completed election form. RLNY calculates the IRA Partial Withdrawal amount each year based on the minimum distribution rules. We do this by dividing the contract value by the life expectancy. In the first year withdrawals begin; we use the contract value as of the date of the first payment. Thereafter, we use the contract value on December 31st of each year. The life expectancy is recalculated each year. Certain minimum distribution rules govern payouts if the designated beneficiary is other than the contract owners spouse and the beneficiary is more than ten years younger than the contract owner. Performance Information From time to time, we may advertise or include in reports to contract owners performance information for the subaccounts of Separate Account NY-B, including the average annual total return performance, yields and other nonstandard measures of performance. Such performance data will be computed, or accompanied by performance data computed, in accordance with standards defined by the SEC. Except for the Liquid Assets subaccount, quotations of yield for the subaccounts will be based on all investment income per unit (contract value divided by the accumulation unit) earned during a given 30-day period, less expenses accrued during such period. Information on standard total average annual return performance will include average annual rates of total return for 1, 5, 10 year periods, or lesser periods depending on how long Separate Account NY-B, has been investing in the portfolio. We may show other total returns for periods of less than one year. Total return figures will be based on the actual historic performance of the subaccounts of Separate Account NY-B, assuming an investment at the beginning of the period when the separate account first invested in the portfolio and withdrawal of the investment at the end of the period, adjusted to reflect the deduction of all applicable portfolio and current contract charges. We may also show rates of total return on amounts invested at the beginning of the period with no withdrawal at the end of the period. Total return figures which assume no withdrawals at the end of the period will reflect all recurring charges, but will not reflect the surrender charge. In addition, we may present historic performance data for the investment portfolios since their inception reduced by some of all of the fees and charges under the Contract. Such adjusted historic performance includes data that precedes the inception dates of the subaccounts of Separate Account NY-B. This data is designed to show the performance that would have resulted if the Contract had been in existence before the separate account began investing in the portfolios. Current yield for the Liquid Assets subaccount is based on income received by a hypothetical investment over a given 7-day period, less expenses accrued, and then annualized (i.e., assuming that the 7-day yield would be received for 52 weeks). We calculate effective yield for the Liquid Assets subaccount in a manner similar to that used to calculate yield, but when annualized, the income earned by the investment is assumed to be reinvested. The effective yield will thus be slightly higher that the yield because of the compounding effect of earnings. We calculate quotations of yield or the remaining subaccounts on all investment income per accumulation unit earned during a given 3-day period, after subtracting fees and expenses accrued during the period, assuming no surrender. You should be aware that there is no guarantee that the Liquid Assets subaccount will have a positive or legal return. 4 We may compare performance information for a subaccount to: (i) the Standard & Poors 500 Stock Index, Dow Jones Industrial Average, Donoghue Money Market Institutional Averages, or any other applicable market indices; (ii) other variable annuity separate accounts or other investment products tracked by Lipper Analytical Services (a widely used independent research firm which ranks mutual funds and other investment companies), or any other rating service; and (iii) the Consumer Price Index (measure for inflation) to determine the real rate of return of an investment in the Contract. Our reports and promotional literature may also contain other information including the ranking of any subaccount based on ranking of variable annuity separate accounts or other investment products tracked by Lipper Analytical Services or by similar rating services. Performance information reflects only the performance of a hypothetical contract and should be considered in light of other factors, including the investment objective of the investment portfolio and market conditions. Please keep in mind that past performance is not a guarantee of future results. Other Information Registration statements have been filed with the SEC under the Securities Act of 1933, as amended, with respect to the Contracts discussed in this Statement of Additional Information. Not all of the information set forth in the registration statements, amendments and exhibits thereto has been included in this Statement of Additional Information. Statements contained in this Statement of Additional Information concerning the content of the Contracts and other legal instruments are intended to be summaries. For a complete statement of the terms of these documents, reference should be made to the instruments filed with the SEC. Financial Statements of Separate Account NY-B The audited financial statements of ReliaStar Life Insurance Company of New York Separate Account NY-B are listed below and are included in this Statement of Additional Information: Report of Independent Registered Public Accounting Firm Audited Financial Statements of ReliaStar Life Insurance Company of New York Separate Account NY-B Statements of Assets and Liabilities as of December 31, 2006 Statements of Operations for the year ended December 31, 2006 Statements of Changes in Net Assets for the years ended December 31, 2006 and 2005 Notes to Financial Statements Financial Statements of ReliaStar Life Insurance Company of New York The audited financial statements of ReliaStar Life Insurance Company of New York are listed below and are included in this Statement of Additional Information: Report of Independent Registered Public Accounting Firm Audited Financial Statements of ReliaStar Life Insurance Company of New York Statements of Operations for the years ended December 31, 2006, 2005 and 2004 Balance Sheets as of December 31, 2006 and 2005 Statements of Changes in Shareholders Equity for the years ended December 31, 2006, 2005 and 2004 Statements of Cash Flows for the years ended December 31, 2006, 2005 and 2004 Notes to Financial Statements 5 rlnyseptacctnyb.htm Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing F INANCIAL S TATEMENTS ReliaStar Life Insurance Company of New York Separate Account NY-B Year ended December 31, 2006 with Report of Independent Registered Public Accounting Firm This page intentionally left blank. RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK SEPARATE ACCOUNT NY-B Financial Statements Year ended December 31, 2006 Contents Report of Independent Registered Public Accounting Firm 1 Audited Financial Statements Statements of Assets and Liabilities 3 Statements of Operations 26 Statements of Changes in Net Assets 50 Notes to Financial Statements 80 This page intentionally left blank. Report of Independent Registered Public Accounting Firm The Board of Directors and Participants ReliaStar Life Insurance Company of New York We have audited the accompanying statements of assets and liabilities of the Divisions constituting ReliaStar Life Insurance Company of New York Separate Account NY-B (the Account) as of December 31, 2006, and the related statements of operations and changes in net assets for the periods disclosed in the financial statements. These financial statements are the responsibility of the Accounts management. Our responsibility is to express an opinion on these financial statements based on our audits. The Account is comprised of the following Divisions: AIM Variable Insurance Funds: AIM V.I. Leisure Fund - Series I Shares Fidelity® Variable Insurance Products: Fidelity® VIP Equity-Income Portfolio - Service Class 2 Fidelity® VIP Growth Portfolio - Service Class 2 Fidelity Variable Insurance Products II: Fidelity® VIP Contrafund® Portfolio - Service Class 2 Franklin Templeton Variable Insurance Products Trusts: Mutual Shares Securities Fund - Class 2 ING Investors Trust: ING AllianceBernstein Mid Cap Growth Portfolio - Service Class ING American Funds Growth Portfolio ING American Funds Growth-Income Portfolio ING American Funds International Portfolio ING BlackRock Large Cap Growth Portfolio - Service Class ING BlackRock Large Cap Value Portfolio - Service Class ING Capital Guardian Small/Mid Cap Portfolio - Service Class ING Capital Guardian U.S. Equities Portfolio - Service Class ING Eagle Asset Capital Appreciation Portfolio - Service Class ING Equities Plus Portfolio - Service Class ING Evergreen Health Sciences Portfolio - Service Class ING Evergreen Omega Portfolio - Service Class ING FMR SM Diversified Mid Cap Portfolio - Service Class ING FMR SM Large Cap Growth Portfolio - Service Class ING FMR SM Mid Cap Growth Portfolio - Service Class ING Franklin Income Portfolio - Service Class ING Global Real Estate Portfolio - Service Class ING Global Resources Portfolio - Service Class ING Global Technology Portfolio - Service Class ING International Portfolio - Service Class ING Janus Contrarian Portfolio - Service Class ING JPMorgan Emerging Markets Equity Portfolio - Service Class ING JPMorgan Small Cap Core Equity Portfolio - Service Class ING JPMorgan Value Opportunities Portfolio - Service Class ING Julius Baer Foreign Portfolio - Service Class ING Legg Mason Partners All Cap Portfolio - Service Class ING Legg Mason Value Portfolio - Service Class ING LifeStyle Aggressive Growth Portfolio - Service Class ING LifeStyle Growth Portfolio - Service Class ING LifeStyle Moderate Growth Portfolio - Service Class ING LifeStyle Moderate Portfolio - Service Class ING Limited Maturity Bond Portfolio - Service Class ING Liquid Assets Portfolio - Service Class ING Investors Trust (continued): ING Lord Abbett Affiliated Portfolio - Service Class ING MarketPro Portfolio - Service Class ING Marsico Growth Portfolio - Service Class ING Marsico International Opportunities Portfolio - Service Class ING MFS Total Return Portfolio - Service Class ING MFS Utilities Portfolio - Service Class ING Oppenheimer Main Street Portfolio® - Service Class ING PIMCO Core Bond Portfolio - Service Class ING PIMCO High Yield Portfolio - Service Class ING Pioneer Fund Portfolio - Service Class ING Pioneer Mid Cap Value Portfolio - Service Class ING T. Rowe Price Capital Appreciation Portfolio - Service Class ING T. Rowe Price Equity Income Portfolio - Service Class ING Templeton Global Growth Portfolio - Service Class ING UBS U.S. Allocation Portfolio - Service Class ING Van Kampen Equity Growth Portfolio - Service Class ING Van Kampen Global Franchise Portfolio - Service Class ING Van Kampen Growth and Income Portfolio - Service Class ING Van Kampen Real Estate Portfolio - Service Class ING VP Index Plus International Equity Portfolio - Service Class ING Wells Fargo Mid Cap Disciplined Portfolio - Service Class ING Wells Fargo Small Cap Disciplined Portfolio - Service Class ING Partners, Inc.: ING Baron Small Cap Growth Portfolio - Service Class ING Columbia Small Cap Value II Portfolio - Service Class ING Davis Venture Value Portfolio - Service Class ING Fundamental Research Portfolio - Initial Class ING Fundamental Research Portfolio - Service Class ING JPMorgan International Portfolio - Service Class ING JPMorgan Mid Cap Value Portfolio - Service Class ING Legg Mason Partners Aggressive Growth Portfolio - Service Class ING Neuberger Berman Partners Portfolio - Service Class ING Neuberger Berman Regency Portfolio - Service Class ING Oppenheimer Global Portfolio - Initial Class ING Oppenheimer Global Portfolio - Service Class ING Templeton Foreign Equity Portfolio - Service Class ING Thornburg Value Portfolio - Initial Class ING UBS U.S. Large Cap Equity Portfolio - Service Class ING UBS U.S. Small Cap Growth Portfolio - Service Class ING Van Kampen Comstock Portfolio - Service Class ING Van Kampen Equity and Income Portfolio - Service Class ING Variable Insurance Trust: ING GET U.S. Core Portfolio - Series 1 ING GET U.S. Core Portfolio - Series 2 ING GET U.S. Core Portfolio - Series 3 ING GET U.S. Core Portfolio - Series 4 ING GET U.S. Core Portfolio - Series 5 ING GET U.S. Core Portfolio - Series 6 ING GET U.S. Core Portfolio - Series 7 ING GET U.S. Core Portfolio - Series 8 ING GET U.S. Core Portfolio - Series 9 ING GET U.S. Core Portfolio - Series 10 ING GET U.S. Core Portfolio - Series 11 ING GET U.S. Core Portfolio - Series 12 ING GET U.S. Core Portfolio - Series 13 ING VP Global Equity Dividend Portfolio ING Variable Portfolios, Inc.: ING VP Index Plus LargeCap Portfolio - Class S ING VP Index Plus MidCap Portfolio - Class S ING VP Index Plus SmallCap Portfolio - Class S ING VP Value Opportunity Portfolio - Class S ING Variable Products Trust: ING VP Convertible Portfolio - Class S ING VP Financial Services Portfolio - Class S ING VP MidCap Opportunities Portfolio - Class S ING VP SmallCap Opportunities Portfolio - Class S ING VP Balanced Portfolio, Inc.: ING VP Balanced Portfolio - Class S ING VP Intermediate Bond Portfolio: ING VP Intermediate Bond Portfolio - Class S Legg Mason Partners Lifestyle Series, Inc.: Legg Mason Partners Variable Lifestyle Balanced Portfolio Legg Mason Partners Variable Lifestyle Growth Portfolio Legg Mason Partners Variable Lifestyle High Growth Portfolio Legg Mason Partners Variable Portfolios II: Legg Mason Partners Variable Appreciation Portfolio Legg Mason Partners Variable Portfolios III: Legg Mason Partners Variable High Income Portfolio Legg Mason Partners Variable International All Cap Growth Portfolio Legg Mason Partners Variable Large Cap Value Portfolio Legg Mason Partners Variable Money Market Portfolio Liberty Variable Insurance Trust: Colonial Small Cap Value Fund, Variable Series - Class B PIMCO Variable Insurance Trust: PIMCO StocksPLUS® Growth and Income Portfolio - Administrative Class Pioneer Variable Contracts Trust: Pioneer Small Cap Value VCT Portfolio - Class II Pioneer Small Company VCT Portfolio - Class II ProFunds: ProFund VP Bull ProFund VP Europe 30 ProFund VP Rising Rates Opportunity ProFund VP Small-Cap Putnam Variable Trust: Putnam VT International Growth and Income Fund - Class IB Shares We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. We were not engaged to perform an audit of the Accounts internal control over financial reporting. Our audits include consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Accounts internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of December 31, 2006, by correspondence with the transfer agents. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of each of the respective Divisions constituting ReliaStar Life Insurance Company of New York Separate Account NY-B at December 31, 2006, the results of their operations and changes in their net assets for the periods disclosed in the financial statements, in conformity with U.S. generally accepted accounting principles. /s/ Ernst & Young LLP Atlanta, Georgia March 23, 2007 RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK SEPARATE ACCOUNT NY-B Statements of Assets and Liabilities December 31, 2006 (Dollars in thousands) ING AIM V.I. Fidelity® VIP Fidelity® VIP AllianceBernstein Leisure Fund Equity-Income Contrafund® Mutual Shares Mid Cap Growth - Series I Portfolio - Portfolio - Securities Portfolio - Service Shares Service Class 2 Service Class 2 Fund - Class 2 Class Assets Investments in mutual funds at fair value $ 386 $ 5,025 $ 12,707 $ 1,020 $ 2,388 Total assets Liabilities Payable to related parties - 1 2 - - Total liabilities - 1 2 - - Net assets $ 386 $ 5,024 $ 12,705 $ 1,020 $ 2,388 Total number of mutual fund shares Cost of mutual fund shares $ 343 $ 4,799 $ 12,334 $ 970 $ 2,452 The accompanying notes are an integral part of these financial statements. 3 RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK SEPARATE ACCOUNT NY-B Statements of Assets and Liabilities December 31, 2006 (Dollars in thousands) ING ING ING ING American ING BlackRock BlackRock American Funds American Large Cap Large Cap Funds Growth- Funds Growth Value Growth Income International Portfolio - Portfolio - Portfolio Portfolio Portfolio Service Class Service Class Assets Investments in mutual funds at fair value $ 25,912 $ 19,833 $ 12,771 $ 522 $ 410 Total assets Liabilities Payable to related parties 4 3 2 - - Total liabilities 4 3 2 - - Net assets $ 25,908 $ 19,830 $ 12,769 $ 522 $ 410 Total number of mutual fund shares Cost of mutual fund shares $ 23,362 $ 17,638 $ 10,754 $ 505 $ 383 The accompanying notes are an integral part of these financial statements. 4 RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK SEPARATE ACCOUNT NY-B Statements of Assets and Liabilities December 31, 2006 (Dollars in thousands) ING Capital ING Guardian ING Capital Evergreen ING Small/Mid Guardian ING Health Evergreen Cap Portfolio U.S. Equities EquitiesPlus Sciences Omega - Service Portfolio - Portfolio - Portfolio - Portfolio - Class Service Class Service Class Service Class Service Class Assets Investments in mutual funds at fair value $ 2,207 $ 832 $ 165 $ 2,896 $ 82 Total assets 82 Liabilities Payable to related parties - Total liabilities - Net assets $ 2,207 $ 832 $ 165 $ 2,896 $ 82 Total number of mutual fund shares Cost of mutual fund shares $ 1,750 $ 758 $ 153 $ 2,604 $ 78 The accompanying notes are an integral part of these financial statements. 5 RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK SEPARATE ACCOUNT NY-B Statements of Assets and Liabilities December 31, 2006 (Dollars in thousands) ING FMR SM ING FMR SM ING FMR SM Diversified Large Cap Mid Cap ING Franklin ING Global Mid Cap Growth Growth Income Real Estate Portfolio - Portfolio - Portfolio - Portfolio - Portfolio - Service Class Service Class Service Class Service Class Service Class Assets Investments in mutual funds at fair value $ 5,133 $ 611 $ 3,037 $ 2,809 $ 2,017 Total assets Liabilities Payable to related parties 1 - 1 - - Total liabilities 1 - 1 - - Net assets $ 5,132 $ 611 $ 3,036 $ 2,809 $ 2,017 Total number of mutual fund shares Cost of mutual fund shares $ 5,065 $ 602 $ 3,398 $ 2,664 $ 1,725 The accompanying notes are an integral part of these financial statements. 6 RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK SEPARATE ACCOUNT NY-B Statements of Assets and Liabilities December 31, 2006 (Dollars in thousands) ING JPMorgan Emerging ING Global ING Global ING ING Janus Markets Resources Technology International Contrarian Equity Portfolio - Portfolio - Portfolio - Portfolio - Portfolio - Service Class Service Class Service Class Service Class Service Class Assets Investments in mutual funds at fair value $ 3,099 $ 161 $ 268 $ 756 $ 5,656 Total assets Liabilities Payable to related parties 1 - - - 1 Total liabilities 1 - - - 1 Net assets $ 3,098 $ 161 $ 268 $ 756 $ 5,655 Total number of mutual fund shares Cost of mutual fund shares $ 3,021 $ 160 $ 220 $ 663 $ 4,640 The accompanying notes are an integral part of these financial statements. 7 RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK SEPARATE ACCOUNT NY-B Statements of Assets and Liabilities December 31, 2006 (Dollars in thousands) ING ING ING Legg JPMorgan JPMorgan Mason Small Cap Value ING Julius Partners All ING Legg Core Equity Opportunities Baer Foreign Cap Portfolio Mason Value Portfolio - Portfolio - Portfolio - - Service Portfolio - Service Class Service Class Service Class Class Service Class Assets Investments in mutual funds at fair value $ 5,979 $ 1,677 $ 6,380 $ 2,440 $ 6,450 Total assets Liabilities Payable to related parties 1 - 1 - 1 Total liabilities 1 - 1 - 1 Net assets $ 5,978 $ 1,677 $ 6,379 $ 2,440 $ 6,449 Total number of mutual fund shares Cost of mutual fund shares $ 5,524 $ 1,433 $ 5,368 $ 1,999 $ 5,881 The accompanying notes are an integral part of these financial statements. 8 RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK SEPARATE ACCOUNT NY-B Statements of Assets and Liabilities December 31, 2006 (Dollars in thousands) ING ING LifeStyle ING LifeStyle ING Limited Aggressive LifeStyle Moderate ING LifeStyle Maturity Growth Growth Growth Moderate Bond Portfolio - Portfolio - Portfolio - Portfolio - Portfolio - Service Class Service Class Service Class Service Class Service Class Assets Investments in mutual funds at fair value $ 17,437 $ 34,978 $ 37,760 $ 14,588 $ 754 Total assets Liabilities Payable to related parties 3 5 5 2 - Total liabilities 3 5 5 2 - Net assets $ 17,434 $ 34,973 $ 37,755 $ 14,586 $ 754 Total number of mutual fund shares Cost of mutual fund shares $ 15,614 $ 31,817 $ 34,674 $ 13,531 $ 807 The accompanying notes are an integral part of these financial statements. 9 RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK SEPARATE ACCOUNT NY-B Statements of Assets and Liabilities December 31, 2006 (Dollars in thousands) ING Lord ING Marsico ING Liquid Abbett ING ING Marsico International Assets Affiliated MarketPro Growth Opportunities Portfolio - Portfolio - Portfolio - Portfolio - Portfolio - Service Class Service Class Service Class Service Class Service Class Assets Investments in mutual funds at fair value $ 7,051 $ 459 $ 270 $ 7,185 $ 3,418 Total assets Liabilities Payable to related parties 1 - - 1 1 Total liabilities 1 - - 1 1 Net assets $ 7,050 $ 459 $ 270 $ 7,184 $ 3,417 Total number of mutual fund shares Cost of mutual fund shares $ 7,051 $ 431 $ 260 $ 8,125 $ 2,718 The accompanying notes are an integral part of these financial statements. 10 RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK SEPARATE ACCOUNT NY-B Statements of Assets and Liabilities December 31, 2006 (Dollars in thousands) ING ING MFS ING MFS Oppenheimer ING PIMCO ING PIMCO Total Return Utilities Main Street Core Bond High Yield Portfolio - Portfolio - Portfolio® - Portfolio - Portfolio - Service Class Service Class Service Class Service Class Service Class Assets Investments in mutual funds at fair value $ 10,546 $ 3,492 $ 5,445 $ 6,526 $ 4,332 Total assets Liabilities Payable to related parties 2 - 1 1 1 Total liabilities 2 - 1 1 1 Net assets $ 10,544 $ 3,492 $ 5,444 $ 6,525 $ 4,331 Total number of mutual fund shares Cost of mutual fund shares $ 9,864 $ 2,946 $ 5,221 $ 6,462 $ 4,283 The accompanying notes are an integral part of these financial statements. 11 RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK SEPARATE ACCOUNT NY-B Statements of Assets and Liabilities December 31, 2006 (Dollars in thousands) ING ING Pioneer ING T. Rowe ING T. Rowe Templeton ING Pioneer Mid Cap Price Capital Price Equity Global Fund Value Appreciation Income Growth Portfolio - Portfolio - Portfolio - Portfolio - Portfolio - Service Class Service Class Service Class Service Class Service Class Assets Investments in mutual funds at fair value $ 130 $ 3,836 $ 10,171 $ 7,184 $ 3,772 Total assets Liabilities Payable to related parties - - 1 1 1 Total liabilities - - 1 1 1 Net assets $ 130 $ 3,836 $ 10,170 $ 7,183 $ 3,771 Total number of mutual fund shares Cost of mutual fund shares $ 119 $ 3,501 $ 9,535 $ 6,414 $ 3,452 The accompanying notes are an integral part of these financial statements. 12 RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK SEPARATE ACCOUNT NY-B Statements of Assets and Liabilities December 31, 2006 (Dollars in thousands) ING Van ING Van ING Van ING UBS Kampen Kampen Kampen ING Van U.S. Equity Global Growth and Kampen Real Allocation Growth Franchise Income Estate Portfolio - Portfolio - Portfolio - Portfolio - Portfolio - Service Class Service Class Service Class Service Class Service Class Assets Investments in mutual funds at fair value $ 639 $ 414 $ 1,567 $ 2,443 $ 4,967 Total assets Liabilities Payable to related parties - 1 Total liabilities - 1 Net assets $ 639 $ 414 $ 1,567 $ 2,443 $ 4,966 Total number of mutual fund shares Cost of mutual fund shares $ 563 $ 401 $ 1,455 $ 2,102 $ 4,245 The accompanying notes are an integral part of these financial statements. 13 RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK SEPARATE ACCOUNT NY-B Statements of Assets and Liabilities December 31, 2006 (Dollars in thousands) ING VP ING Wells ING Wells Index Plus Fargo Mid Fargo Small ING Baron ING Columbia International Cap Cap Small Cap Small Cap Equity Disciplined Disciplined Growth Value II Portfolio - Portfolio - Portfolio - Portfolio - Portfolio - Service Class Service Class Service Class Service Class Service Class Assets Investments in mutual funds at fair value $ 412 $ 2,279 $ 338 $ 4,008 $ 865 Total assets Liabilities Payable to related parties - Total liabilities - Net assets $ 412 $ 2,279 $ 338 $ 4,008 $ 865 Total number of mutual fund shares Cost of mutual fund shares $ 371 $ 2,072 $ 321 $ 3,665 $ 811 The accompanying notes are an integral part of these financial statements. 14 RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK SEPARATE ACCOUNT NY-B Statements of Assets and Liabilities December 31, 2006 (Dollars in thousands) ING ING ING ING JPMorgan ING Davis Fundamental Fundamental JPMorgan Mid Cap Venture Value Research Research International Value Portfolio - Portfolio - Portfolio - Portfolio - Portfolio - Service Class Initial Class Service Class Service Class Service Class Assets Investments in mutual funds at fair value $ 2,440 $ 2,342 $ 5 $ 2,290 $ 983 Total assets 5 Liabilities Payable to related parties - 1 - - - Total liabilities - 1 - - - Net assets $ 2,440 $ 2,341 $ 5 $ 2,290 $ 983 Total number of mutual fund shares Cost of mutual fund shares $ 2,341 $ 2,259 $ 5 $ 1,976 $ 845 The accompanying notes are an integral part of these financial statements. 15 RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK SEPARATE ACCOUNT NY-B Statements of Assets and Liabilities December 31, 2006 (Dollars in thousands) ING Legg Mason ING ING Partners Neuberger Neuberger ING ING Aggressive Berman Berman Oppenheimer Oppenheimer Growth Partners Regency Global Global Portfolio - Portfolio - Portfolio - Portfolio - Portfolio - Service Class Service Class Service Class Initial Class Service Class Assets Investments in mutual funds at fair value $ 1,129 $ 817 $ 47 $ 265 $ 8,194 Total assets 47 Liabilities Payable to related parties - 1 Total liabilities - 1 Net assets $ 1,129 $ 817 $ 47 $ 265 $ 8,193 Total number of mutual fund shares Cost of mutual fund shares $ 1,014 $ 816 $ 45 $ 197 $ 7,192 The accompanying notes are an integral part of these financial statements. 16 RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK SEPARATE ACCOUNT NY-B Statements of Assets and Liabilities December 31, 2006 (Dollars in thousands) ING Templeton ING ING UBS ING UBS ING Van Foreign Thornburg U.S. Large U.S. Small Kampen Equity Value Cap Equity Cap Growth Comstock Portfolio - Portfolio - Portfolio - Portfolio - Portfolio - Service Class Initial Class Service Class Service Class Service Class Assets Investments in mutual funds at fair value $ 466 $ 12 $ 581 $ 7 $ 3,697 Total assets 12 7 Liabilities Payable to related parties - 1 Total liabilities - 1 Net assets $ 466 $ 12 $ 581 $ 7 $ 3,696 Total number of mutual fund shares Cost of mutual fund shares $ 422 $ 9 $ 494 $ 6 $ 3,369 The accompanying notes are an integral part of these financial statements. 17 RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK SEPARATE ACCOUNT NY-B Statements of Assets and Liabilities December 31, 2006 (Dollars in thousands) ING Van Kampen Equity and ING GET ING GET ING GET ING GET Income U.S. Core U.S. Core U.S. Core U.S. Core Portfolio - Portfolio - Portfolio - Portfolio - Portfolio - Service Class Series 1 Series 2 Series 3 Series 4 Assets Investments in mutual funds at fair value $ 542 $ 3,543 $ 5,521 $ 3,016 $ 3,272 Total assets Liabilities Payable to related parties - 1 1 1 1 Total liabilities - 1 1 1 1 Net assets $ 542 $ 3,542 $ 5,520 $ 3,015 $ 3,271 Total number of mutual fund shares Cost of mutual fund shares $ 507 $ 3,404 $ 5,368 $ 2,903 $ 3,056 The accompanying notes are an integral part of these financial statements. 18 RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK SEPARATE ACCOUNT NY-B Statements of Assets and Liabilities December 31, 2006 (Dollars in thousands) ING GET ING GET ING GET ING GET ING GET U.S. Core U.S. Core U.S. Core U.S. Core U.S. Core Portfolio - Portfolio - Portfolio - Portfolio - Portfolio - Series 5 Series 6 Series 7 Series 8 Series 9 Assets Investments in mutual funds at fair value $ 3,886 $ 1,862 $ 3,583 $ 680 $ 381 Total assets Liabilities Payable to related parties 1 - 1 - - Total liabilities 1 - 1 - - Net assets $ 3,885 $ 1,862 $ 3,582 $ 680 $ 381 Total number of mutual fund shares Cost of mutual fund shares $ 3,539 $ 1,686 $ 3,267 $ 619 $ 351 The accompanying notes are an integral part of these financial statements. 19 RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK SEPARATE ACCOUNT NY-B Statements of Assets and Liabilities December 31, 2006 (Dollars in thousands) ING GET ING GET ING GET ING GET ING VP U.S. Core U.S. Core U.S. Core U.S. Core Global Equity Portfolio - Portfolio - Portfolio - Portfolio - Dividend Series 10 Series 11 Series 12 Series 13 Portfolio Assets Investments in mutual funds at fair value $ 997 $ 5,357 $ 1,171 $ 9,556 $ 376 Total assets Liabilities Payable to related parties - 1 - 2 - Total liabilities - 1 - 2 - Net assets $ 997 $ 5,356 $ 1,171 $ 9,554 $ 376 Total number of mutual fund shares Cost of mutual fund shares $ 921 $ 5,013 $ 1,043 $ 9,583 $ 302 The accompanying notes are an integral part of these financial statements. 20 RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK SEPARATE ACCOUNT NY-B Statements of Assets and Liabilities December 31, 2006 (Dollars in thousands) ING VP ING VP ING VP ING VP ING VP Index Plus Index Plus Index Plus Value Financial LargeCap MidCap SmallCap Opportunity Services Portfolio - Portfolio - Portfolio - Portfolio - Portfolio - Class S Class S Class S Class S Class S Assets Investments in mutual funds at fair value $ 4,052 $ 5,949 $ 5,396 $ 158 $ 1,067 Total assets Liabilities Payable to related parties 1 1 1 - - Total liabilities 1 1 1 - - Net assets $ 4,051 $ 5,948 $ 5,395 $ 158 $ 1,067 Total number of mutual fund shares Cost of mutual fund shares $ 3,569 $ 5,735 $ 5,015 $ 136 $ 1,003 The accompanying notes are an integral part of these financial statements. 21 RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK SEPARATE ACCOUNT NY-B Statements of Assets and Liabilities December 31, 2006 (Dollars in thousands) Legg Mason ING VP ING VP ING VP Partners MidCap SmallCap ING VP Intermediate Variable Opportunities Opportunities Balanced Bond Lifestyle Portfolio - Portfolio - Portfolio - Portfolio - Balanced Class S Class S Class S Class S Portfolio Assets Investments in mutual funds at fair value $ 45 $ 534 $ 323 $ 3,858 $ 2,546 Total assets 45 Liabilities Payable to related parties - 1 Total liabilities - 1 Net assets $ 45 $ 534 $ 323 $ 3,858 $ 2,545 Total number of mutual fund shares Cost of mutual fund shares $ 36 $ 486 $ 306 $ 3,900 $ 2,328 The accompanying notes are an integral part of these financial statements. 22 RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK SEPARATE ACCOUNT NY-B Statements of Assets and Liabilities December 31, 2006 (Dollars in thousands) Legg Mason Legg Mason Legg Mason Partners Legg Mason Partners Partners Legg Mason Variable Partners Variable Variable Partners International Variable Lifestyle Lifestyle High Variable High All Cap Large Cap Growth Growth Income Growth Value Portfolio Portfolio Portfolio Portfolio Portfolio Assets Investments in mutual funds at fair value $ 975 $ 447 $ 217 $ 219 $ 663 Total assets Liabilities Payable to related parties 1 - Total liabilities 1 - Net assets $ 974 $ 447 $ 217 $ 219 $ 663 Total number of mutual fund shares Cost of mutual fund shares $ 885 $ 407 $ 214 $ 244 $ 552 The accompanying notes are an integral part of these financial statements. 23 RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK SEPARATE ACCOUNT NY-B Statements of Assets and Liabilities December 31, 2006 (Dollars in thousands) Legg Mason Colonial Partners Small Cap Pioneer Variable Value Fund, Small Cap Money Variable Value VCT Market Series - Class Portfolio - ProFund VP ProFund VP Portfolio B Class II Bull Europe 30 Assets Investments in mutual funds at fair value $ 188 $ 1,397 $ 205 $ 101 $ 132 Total assets Liabilities Payable to related parties - Total liabilities - Net assets $ 188 $ 1,397 $ 205 $ 101 $ 132 Total number of mutual fund shares Cost of mutual fund shares $ 188 $ 1,244 $ 195 $ 94 $ 118 The accompanying notes are an integral part of these financial statements. 24 RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK SEPARATE ACCOUNT NY-B Statements of Assets and Liabilities December 31, 2006 (Dollars in thousands) ProFund VP Rising Rates ProFund VP Opportunity Small-Cap Assets Investments in mutual funds at fair value $ 495 $ 309 Total assets Liabilities Payable to related parties - - Total liabilities - - Net assets $ 495 $ 309 Total number of mutual fund shares Cost of mutual fund shares $ 485 $ 286 The accompanying notes are an integral part of these financial statements. 25 RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK SEPARATE ACCOUNT NY-B Statements of Operations For the year ended December 31, 2006 (Dollars in thousands) Fidelity® VIP Equity- Fidelity® VIP Fidelity® VIP AIM V.I. Income Growth Contrafund® Mutual Leisure Fund Portfolio - Portfolio - Portfolio - Shares - Series I Service Class Service Class Service Class Securities Shares 2 2 2 Fund - Class 2 Net investment income (loss) Income: Dividends $ 4 $ 116 $ 2 $ 95 $ 1 Total investment income 4 2 95 1 Expenses: Mortality, expense risk and other charges 6 58 4 3 Annual administrative charges - - - 2 - Contingent deferred sales charges - 4 1 2 - Other contract charges 1 5 - 27 1 Total expenses 7 67 5 4 Net investment income (loss) 49 Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments 6 55 - Capital gains distributions 20 - 3 Total realized gain (loss) on investments and capital gains distributions 26 3 Net unrealized appreciation (depreciation) of investments 49 38 50 Net realized and unrealized gain (loss) on investments 75 43 53 Net increase (decrease) in net assets resulting from operations $ 72 $ 638 $ 40 $ 837 $ 50 The accompanying notes are an integral part of these financial statements. 26 RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK SEPARATE ACCOUNT NY-B Statements of Operations For the year ended December 31, 2006 (Dollars in thousands) ING ING ING ING American ING BlackRock AllianceBernstein American Funds American Large Cap Mid Cap Growth Funds Growth- Funds Growth Portfolio - Service Growth Income International Portfolio - Class Portfolio Portfolio Portfolio Service Class Net investment income (loss) Income: Dividends $ - $ 31 $ 98 $ 62 $ - Total investment income - 31 98 62 - Expenses: Mortality, expense risk and other charges 28 6 Annual administrative charges - 2 2 1 - Contingent deferred sales charges - 2 2 1 - Other contract charges 6 85 71 43 2 Total expenses 34 8 Net investment income (loss) Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments 1 Capital gains distributions 21 49 18 33 Total realized gain (loss) on investments and capital gains distributions 34 Net unrealized appreciation (depreciation) of investments 1 Net realized and unrealized gain (loss) on investments 44 35 Net increase (decrease) in net assets resulting from operations $ 10 $ 1,428 $ 1,734 $ 1,331 $ 27 The accompanying notes are an integral part of these financial statements. 27 RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK SEPARATE ACCOUNT NY-B Statements of Operations For the year ended December 31, 2006 (Dollars in thousands) ING ING Capital BlackRock Guardian ING Capital ING Eagle Large Cap Small/Mid Guardian Asset Capital Value Cap Portfolio U.S. Equities Appreciation ING EquitiesPlus Portfolio - - Service Portfolio - Portfolio - Portfolio - Service Service Class Class Service Class Service Class Class Net investment income (loss) Income: Dividends $ 2 $ 10 $ 3 $ 15 $ - Total investment income 2 10 3 15 - Expenses: Mortality, expense risk and other charges 4 33 11 10 1 Annual administrative charges - 1 - - - Contingent deferred sales charges - Other contract charges 1 2 1 2 - Total expenses 5 36 12 12 1 Net investment income (loss) 3 Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments 7 68 51 22 2 Capital gains distributions 7 - 49 - Total realized gain (loss) on investments and capital gains distributions 14 68 2 Net unrealized appreciation (depreciation) of investments 22 12 Net realized and unrealized gain (loss) on investments 36 70 93 14 Net increase (decrease) in net assets resulting from operations $ 33 $ 230 $ 61 $ 96 $ 13 The accompanying notes are an integral part of these financial statements. 28 RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK SEPARATE ACCOUNT NY-B Statements of Operations For the year ended December 31, 2006 (Dollars in thousands) ING Evergreen ING ING FMR SM ING FMR SM ING FMR SM Health Evergreen Diversified Large Cap Mid Cap Sciences Omega Mid Cap Growth Growth Portfolio - Portfolio - Portfolio - Portfolio - Portfolio - Service Class Service Class Service Class Service Class Service Class Net investment income (loss) Income: Dividends $ - $ - $ - $ - $ - Total investment income - Expenses: Mortality, expense risk and other charges 31 2 62 7 32 Annual administrative charges - 1 Contingent deferred sales charges - Other contract charges 10 - 20 - 1 Total expenses 41 2 82 7 34 Net investment income (loss) Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments 62 7 15 5 Capital gains distributions 1 - - - Total realized gain (loss) on investments and capital gains distributions 63 7 5 Net unrealized appreciation (depreciation) of investments 2 Net realized and unrealized gain (loss) on investments 9 4 Net increase (decrease) in net assets resulting from operations $ 268 $ 7 $ 296 $ (3) $ 105 The accompanying notes are an integral part of these financial statements. 29 RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK SEPARATE ACCOUNT NY-B Statements of Operations For the year ended December 31, 2006 (Dollars in thousands) ING Franklin ING Global ING Global ING Global ING Income Real Estate Resources Technology International Portfolio - Portfolio - Portfolio - Portfolio - Portfolio - Service Class Service Class Service Class Service Class Service Class Net investment income (loss) Income: Dividends $ - $ 35 $ 3 $ - $ 4 Total investment income - 35 3 - 4 Expenses: Mortality, expense risk and other charges 12 15 27 3 3 Annual administrative charges - Contingent deferred sales charges - Other contract charges 3 5 8 1 - Total expenses 15 20 35 4 3 Net investment income (loss) 15 1 Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments 2 2 68 7 1 Capital gains distributions - 15 14 33 Total realized gain (loss) on investments and capital gains distributions 2 17 21 34 Net unrealized appreciation (depreciation) of investments 19 2 10 Net realized and unrealized gain (loss) on investments 23 44 Net increase (decrease) in net assets resulting from operations $ 132 $ 324 $ 254 $ 19 $ 45 The accompanying notes are an integral part of these financial statements. 30 RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK SEPARATE ACCOUNT NY-B Statements of Operations For the year ended December 31, 2006 (Dollars in thousands) ING JPMorgan ING ING Emerging JPMorgan JPMorgan ING Janus Markets Small Cap Value ING Julius Contrarian Equity Core Equity Opportunities Baer Foreign Portfolio - Portfolio - Portfolio - Portfolio - Portfolio - Service Class Service Class Service Class Service Class Service Class Net investment income (loss) Income: Dividends $ 2 $ 17 $ - $ 5 $ - Total investment income 2 17 - 5 - Expenses: Mortality, expense risk and other charges 6 54 71 22 60 Annual administrative charges - 1 1 - - Contingent deferred sales charges - Other contract charges 2 16 23 4 19 Total expenses 8 71 95 26 79 Net investment income (loss) Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments 26 78 59 71 Capital gains distributions 18 39 16 - Total realized gain (loss) on investments and capital gains distributions 44 75 71 Net unrealized appreciation (depreciation) of investments 52 Net realized and unrealized gain (loss) on investments 96 Net increase (decrease) in net assets resulting from operations $ 90 $ 1,035 $ 549 $ 257 $ 954 The accompanying notes are an integral part of these financial statements. 31 RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK SEPARATE ACCOUNT NY-B Statements of Operations For the year ended December 31, 2006 (Dollars in thousands) ING Legg Mason ING LifeStyle ING LifeStyle Partners All ING Legg Aggressive ING LifeStyle Moderate Cap Portfolio Mason Value Growth Growth Growth - Service Portfolio - Portfolio - Portfolio - Portfolio - Class Service Class Service Class Service Class Service Class Net investment income (loss) Income: Dividends $ 12 $ - $ 15 $ 107 $ 211 Total investment income 12 - 15 Expenses: Mortality, expense risk and other charges 25 75 Annual administrative charges - - 2 3 3 Contingent deferred sales charges - - 9 1 18 Other contract charges 3 21 55 99 Total expenses 28 96 Net investment income (loss) Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments 47 71 72 77 Capital gains distributions 11 17 Total realized gain (loss) on investments and capital gains distributions 58 Net unrealized appreciation (depreciation) of investments Net realized and unrealized gain (loss) on investments Net increase (decrease) in net assets resulting from operations $ 279 $ 373 $ 1,676 $ 2,809 $ 2,771 The accompanying notes are an integral part of these financial statements. 32 RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK SEPARATE ACCOUNT NY-B Statements of Operations For the year ended December 31, 2006 (Dollars in thousands) ING Limited ING Lord ING LifeStyle Maturity ING Liquid Abbett ING Moderate Bond Assets Affiliated MarketPro Portfolio - Portfolio - Portfolio - Portfolio - Portfolio - Service Class Service Class Service Class Service Class Service Class Net investment income (loss) Income: Dividends $ 112 $ 28 $ 242 $ 3 $ - Total investment income 28 3 - Expenses: Mortality, expense risk and other charges 11 82 5 1 Annual administrative charges 1 - 3 - - Contingent deferred sales charges 2 - - - Other contract charges 38 - 20 1 - Total expenses 11 6 1 Net investment income (loss) 17 Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments 50 - 8 - Capital gains distributions - - 29 - Total realized gain (loss) on investments and capital gains distributions - 37 - Net unrealized appreciation (depreciation) of investments 17 - 13 10 Net realized and unrealized gain (loss) on investments 2 - 50 10 Net increase (decrease) in net assets resulting from operations $ 978 $ 19 $ (24) $ 47 $ 9 The accompanying notes are an integral part of these financial statements. 33 RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK SEPARATE ACCOUNT NY-B Statements of Operations For the year ended December 31, 2006 (Dollars in thousands) ING Marsico ING ING Marsico International ING MFS ING MFS Oppenheimer Growth Opportunities Total Return Utilities Main Street Portfolio - Portfolio - Portfolio - Portfolio - Portfolio® - Service Class Service Class Service Class Service Class Service Class Net investment income (loss) Income: Dividends $ - $ 1 $ 220 $ 2 $ 49 Total investment income - 1 2 49 Expenses: Mortality, expense risk and other charges 96 45 29 67 Annual administrative charges 2 - 2 - 2 Contingent deferred sales charges 1 1 1 - 2 Other contract charges 10 13 24 8 5 Total expenses 59 37 76 Net investment income (loss) 48 Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments 62 30 Capital gains distributions - 8 10 - Total realized gain (loss) on investments and capital gains distributions 70 40 Net unrealized appreciation (depreciation) of investments Net realized and unrealized gain (loss) on investments Net increase (decrease) in net assets resulting from operations $ 218 $ 547 $ 915 $ 562 $ 532 The accompanying notes are an integral part of these financial statements. 34 RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK SEPARATE ACCOUNT NY-B Statements of Operations For the year ended December 31, 2006 (Dollars in thousands) ING Pioneer ING T. Rowe ING PIMCO ING PIMCO ING Pioneer Mid Cap Price Capital Core Bond High Yield Fund Value Appreciation Portfolio - Portfolio - Portfolio - Portfolio - Portfolio - Service Class Service Class Service Class Service Class Service Class Net investment income (loss) Income: Dividends $ 131 $ 213 $ - $ 5 $ 75 Total investment income - 5 75 Expenses: Mortality, expense risk and other charges 79 50 1 38 94 Annual administrative charges 1 - - - 1 Contingent deferred sales charges - Other contract charges 19 10 - 10 23 Total expenses 99 60 1 48 Net investment income (loss) 32 Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments 6 5 31 Capital gains distributions - 28 - 7 Total realized gain (loss) on investments and capital gains distributions 34 5 38 Net unrealized appreciation (depreciation) of investments 49 9 Net realized and unrealized gain (loss) on investments 83 14 Net increase (decrease) in net assets resulting from operations $ 144 $ 236 $ 13 $ 297 $ 842 The accompanying notes are an integral part of these financial statements. 35 RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK SEPARATE ACCOUNT NY-B Statements of Operations For the year ended December 31, 2006 (Dollars in thousands) ING ING Van ING Van ING T. Rowe Templeton Kampen Kampen Price Equity Global ING UBS U.S. Equity Global Income Growth Allocation Growth Franchise Portfolio - Portfolio - Portfolio - Portfolio - Portfolio - Service Class Service Class Service Class Service Class Service Class Net investment income (loss) Income: Dividends $ 73 $ 21 $ 9 $ - $ 14 Total investment income 73 21 9 - 14 Expenses: Mortality, expense risk and other charges 87 32 10 4 14 Annual administrative charges 1 - Contingent deferred sales charges - Other contract charges 20 5 1 1 5 Total expenses 37 11 5 19 Net investment income (loss) Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments 17 8 29 Capital gains distributions - 8 29 Total realized gain (loss) on investments and capital gains distributions 17 16 58 Net unrealized appreciation (depreciation) of investments 38 1 98 Net realized and unrealized gain (loss) on investments 55 17 Net increase (decrease) in net assets resulting from operations $ 910 $ 464 $ 53 $ 12 $ 151 The accompanying notes are an integral part of these financial statements. 36 RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK SEPARATE ACCOUNT NY-B Statements of Operations For the year ended December 31, 2006 (Dollars in thousands) ING Van ING VP Index ING Wells ING Wells Kampen ING Van Plus Fargo Mid Fargo Small Growth and Kampen Real International Cap Cap Income Estate Equity Disciplined Disciplined Portfolio - Portfolio - Portfolio - Portfolio - Portfolio - Service Class Service Class Service Class Service Class Service Class Net investment income (loss) Income: Dividends $ 26 $ 39 $ 4 $ 8 $ 1 Total investment income 26 39 4 8 1 Expenses: Mortality, expense risk and other charges 33 54 3 20 2 Annual administrative charges 1 1 - - - Contingent deferred sales charges - Other contract charges 3 14 1 3 1 Total expenses 37 69 4 23 3 Net investment income (loss) - Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments 48 - 2 Capital gains distributions 8 - 6 Total realized gain (loss) on investments and capital gains distributions 8 8 Net unrealized appreciation (depreciation) of investments 94 41 17 Net realized and unrealized gain (loss) on investments 49 25 Net increase (decrease) in net assets resulting from operations $ 324 $ 979 $ 49 $ 215 $ 23 The accompanying notes are an integral part of these financial statements. 37 RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK SEPARATE ACCOUNT NY-B Statements of Operations For the year ended December 31, 2006 (Dollars in thousands) ING ING Baron Columbia ING Davis ING ING Small Cap Small Cap Venture Fundamental Fundamental Growth Value II Value Research Research Portfolio - Portfolio - Portfolio - Portfolio - Portfolio - Service Class Service Class Service Class Initial Class Service Class Net investment income (loss) Income: Dividends $ - $ - $ - $ 7 $ - Total investment income - - - 7 - Expenses: Mortality, expense risk and other charges 35 4 12 22 - Annual administrative charges - - - 2 - Contingent deferred sales charges - Other contract charges 11 1 3 - - Total expenses 46 5 15 24 - Net investment income (loss) - Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments 35 8 1 Capital gains distributions 22 - 50 38 - Total realized gain (loss) on investments and capital gains distributions 57 58 12 1 Net unrealized appreciation (depreciation) of investments 54 99 83 - Net realized and unrealized gain (loss) on investments 53 95 1 Net increase (decrease) in net assets resulting from operations $ 341 $ 48 $ 142 $ 78 $ 1 The accompanying notes are an integral part of these financial statements. 38 RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK SEPARATE ACCOUNT NY-B Statements of Operations For the year ended December 31, 2006 (Dollars in thousands) ING Legg ING Mason ING ING ING JPMorgan Partners Neuberger Neuberger JPMorgan Mid Cap Aggressive Berman Berman International Value Growth Partners Regency Portfolio - Portfolio - Portfolio - Portfolio - Portfolio - Service Class Service Class Service Class Service Class Service Class Net investment income (loss) Income: Dividends $ 2 $ - $ - $ - $ - Total investment income 2 - Expenses: Mortality, expense risk and other charges 19 14 15 1 - Annual administrative charges - Contingent deferred sales charges - 2 - - - Other contract charges 5 2 5 - - Total expenses 24 18 20 1 - Net investment income (loss) - Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments 17 13 40 - - Capital gains distributions - 7 - - - Total realized gain (loss) on investments and capital gains distributions 17 20 40 - - Net unrealized appreciation (depreciation) of investments 56 1 2 Net realized and unrealized gain (loss) on investments 96 1 2 Net increase (decrease) in net assets resulting from operations $ 235 $ 128 $ 76 $ - $ 2 The accompanying notes are an integral part of these financial statements. 39 RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK SEPARATE ACCOUNT NY-B Statements of Operations For the year ended December 31, 2006 (Dollars in thousands) ING ING ING Templeton ING ING UBS U.S. Oppenheimer Oppenheimer Foreign Thornburg Large Cap Global Global Equity Value Equity Portfolio - Portfolio - Portfolio - Portfolio - Portfolio - Initial Class Service Class Service Class Initial Class Service Class Net investment income (loss) Income: Dividends $ - $ 4 $ 5 $ - $ 4 Total investment income - 4 5 - 4 Expenses: Mortality, expense risk and other charges 4 95 2 - 7 Annual administrative charges - 1 - - - Contingent deferred sales charges - 2 - - - Other contract charges 1 22 - - 2 Total expenses 5 2 - 9 Net investment income (loss) 3 - Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments 10 45 1 3 4 Capital gains distributions - 10 - - - Total realized gain (loss) on investments and capital gains distributions 10 55 1 3 4 Net unrealized appreciation (depreciation) of investments 33 44 - 62 Net realized and unrealized gain (loss) on investments 43 45 3 66 Net increase (decrease) in net assets resulting from operations $ 38 $ 825 $ 48 $ 3 $ 61 The accompanying notes are an integral part of these financial statements. 40 RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK SEPARATE ACCOUNT NY-B Statements of Operations For the year ended December 31, 2006 (Dollars in thousands) ING Van ING UBS U.S. ING Van Kampen Small Cap Kampen Equity and ING GET ING GET Growth Comstock Income U.S. Core U.S. Core Portfolio - Portfolio - Portfolio - Portfolio - Portfolio - Service Class Service Class Service Class Series 1 Series 2 Net investment income (loss) Income: Dividends $ - $ 22 $ 10 $ 90 $ 159 Total investment income - 22 10 90 Expenses: Mortality, expense risk and other charges - 47 8 75 Annual administrative charges - - - 1 2 Contingent deferred sales charges - - - 3 5 Other contract charges - 14 3 - - Total expenses - 61 11 79 Net investment income (loss) - 11 34 Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments - 38 6 5 6 Capital gains distributions - 19 69 54 Total realized gain (loss) on investments and capital gains distributions - 25 74 60 Net unrealized appreciation (depreciation) of investments 1 25 Net realized and unrealized gain (loss) on investments 1 50 Net increase (decrease) in net assets resulting from operations $ 1 $ 408 $ 49 $ 192 $ 241 The accompanying notes are an integral part of these financial statements. 41 RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK SEPARATE ACCOUNT NY-B Statements of Operations For the year ended December 31, 2006 (Dollars in thousands) ING GET ING GET ING GET ING GET ING GET U.S. Core U.S. Core U.S. Core U.S. Core U.S. Core Portfolio - Portfolio - Portfolio - Portfolio - Portfolio - Series 3 Series 4 Series 5 Series 6 Series 7 Net investment income (loss) Income: Dividends $ 110 $ 106 $ 76 $ 58 $ 91 Total investment income 76 58 91 Expenses: Mortality, expense risk and other charges 88 77 82 58 96 Annual administrative charges 1 1 1 - - Contingent deferred sales charges 5 - 5 1 - Other contract charges - Total expenses 94 78 88 59 96 Net investment income (loss) 16 28 Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments 17 50 Capital gains distributions 2 69 17 - Total realized gain (loss) on investments and capital gains distributions 19 Net unrealized appreciation (depreciation) of investments 47 93 50 Net realized and unrealized gain (loss) on investments Net increase (decrease) in net assets resulting from operations $ 157 $ 194 $ 345 $ 219 $ 334 The accompanying notes are an integral part of these financial statements. 42 RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK SEPARATE ACCOUNT NY-B Statements of Operations For the year ended December 31, 2006 (Dollars in thousands) ING GET ING GET ING GET ING GET ING GET U.S. Core U.S. Core U.S. Core U.S. Core U.S. Core Portfolio - Portfolio - Portfolio - Portfolio - Portfolio - Series 8 Series 9 Series 10 Series 11 Series 12 Net investment income (loss) Income: Dividends $ 13 $ 7 $ 9 $ 12 $ - Total investment income 13 7 9 12 - Expenses: Mortality, expense risk and other charges 24 15 31 23 Annual administrative charges - - - 1 - Contingent deferred sales charges - - 1 2 - Other contract charges - Total expenses 24 15 32 23 Net investment income (loss) Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments 33 51 86 Capital gains distributions 3 - 1 - - Total realized gain (loss) on investments and capital gains distributions 33 52 86 Net unrealized appreciation (depreciation) of investments 11 30 92 Net realized and unrealized gain (loss) on investments 63 Net increase (decrease) in net assets resulting from operations $ 103 $ 55 $ 121 $ 490 $ 191 The accompanying notes are an integral part of these financial statements. 43 RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK SEPARATE ACCOUNT NY-B Statements of Operations For the year ended December 31, 2006 (Dollars in thousands) ING VP Index ING GET ING VP Plus ING VP Index ING VP Index U.S. Core Global Equity LargeCap Plus MidCap Plus SmallCap Portfolio - Dividend Portfolio - Portfolio - Portfolio - Series 13 Portfolio Class S Class S Class S Net investment income (loss) Income: Dividends $ - $ 13 $ 33 $ 21 $ 11 Total investment income - 13 33 21 11 Expenses: Mortality, expense risk and other charges 17 6 57 83 78 Annual administrative charges 1 - - 1 1 Contingent deferred sales charges - 3 Other contract charges - 1 17 25 24 Total expenses 18 7 74 Net investment income (loss) 6 Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments - 6 85 46 93 Capital gains distributions - - - Total realized gain (loss) on investments and capital gains distributions - 6 85 Net unrealized appreciation (depreciation) of investments 63 41 Net realized and unrealized gain (loss) on investments 69 Net increase (decrease) in net assets resulting from operations $ (45) $ 75 $ 399 $ 343 $ 481 The accompanying notes are an integral part of these financial statements. 44 RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK SEPARATE ACCOUNT NY-B Statements of Operations For the year ended December 31, 2006 (Dollars in thousands) ING VP ING VP ING VP ING VP Value ING VP Financial MidCap SmallCap Opportunity Convertible Services Opportunities Opportunities Portfolio - Portfolio - Portfolio - Portfolio - Portfolio - Class S Class S Class S Class S Class S Net investment income (loss) Income: Dividends $ 2 $ 3 $ 8 $ - $ - Total investment income 2 3 8 - - Expenses: Mortality, expense risk and other charges 2 2 10 1 6 Annual administrative charges - Contingent deferred sales charges - Other contract charges - - 2 - 2 Total expenses 2 2 12 1 8 Net investment income (loss) - 1 Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments 2 56 - 17 Capital gains distributions - 27 2 - - Total realized gain (loss) on investments and capital gains distributions 2 18 58 - 17 Net unrealized appreciation (depreciation) of investments 18 47 3 31 Net realized and unrealized gain (loss) on investments 20 15 3 48 Net increase (decrease) in net assets resulting from operations $ 20 $ 16 $ 101 $ 2 $ 40 The accompanying notes are an integral part of these financial statements. 45 RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK SEPARATE ACCOUNT NY-B Statements of Operations For the year ended December 31, 2006 (Dollars in thousands) Legg Mason Legg Mason Legg Mason ING VP Partners Partners Partners ING VP Intermediate Variable Variable Variable Balanced Bond Lifestyle Lifestyle Lifestyle High Portfolio - Portfolio - Balanced Growth Growth Class S Class S Portfolio Portfolio Portfolio Net investment income (loss) Income: Dividends $ - $ 149 $ 70 $ 19 $ 5 Total investment income - 70 19 5 Expenses: Mortality, expense risk and other charges 4 36 37 16 7 Annual administrative charges - - 1 1 1 Contingent deferred sales charges - Other contract charges - 12 - - - Total expenses 4 48 38 17 8 Net investment income (loss) 32 2 Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments 1 2 13 Capital gains distributions - Total realized gain (loss) on investments and capital gains distributions 1 2 13 Net unrealized appreciation (depreciation) of investments 17 27 Net realized and unrealized gain (loss) on investments 18 69 40 Net increase (decrease) in net assets resulting from operations $ 14 $ 78 $ 167 $ 71 $ 37 The accompanying notes are an integral part of these financial statements. 46 RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK SEPARATE ACCOUNT NY-B Statements of Operations For the year ended December 31, 2006 (Dollars in thousands) Legg Mason Partners Legg Mason Legg Mason Legg Mason Legg Mason Variable Partners Partners Partners Partners International Variable Variable Variable Variable All Cap Large Cap Money Appreciation High Income Growth Value Market Portfolio Portfolio Portfolio Portfolio Portfolio Net investment income (loss) Income: Dividends $ - $ 16 $ 4 $ 8 $ 8 Total investment income - 16 4 8 8 Expenses: Mortality, expense risk and other charges 12 3 3 10 2 Annual administrative charges - - - 1 1 Contingent deferred sales charges - Other contract charges - Total expenses 12 3 3 11 3 Net investment income (loss) 13 1 5 Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments - - Capital gains distributions - - 4 12 - Total realized gain (loss) on investments and capital gains distributions 4 7 - Net unrealized appreciation (depreciation) of investments 9 41 - Net realized and unrealized gain (loss) on investments 5 45 - Net increase (decrease) in net assets resulting from operations $ 122 $ 18 $ 46 $ 110 $ 5 The accompanying notes are an integral part of these financial statements. 47 RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK SEPARATE ACCOUNT NY-B Statements of Operations For the year ended December 31, 2006 (Dollars in thousands) PIMCO Colonial StocksPLUS® Small Cap Growth and Pioneer Small Pioneer Small Value Fund, Income Cap Value Company Variable Portfolio - VCT VCT Series - Class Administrative Portfolio - Portfolio - ProFund VP B Class Class II Class II Bull Net investment income (loss) Income: Dividends $ 5 $ 1 $ - $ 7 $ - Total investment income 5 1 - 7 - Expenses: Mortality, expense risk and other charges 20 1 2 1 2 Annual administrative charges - Contingent deferred sales charges - Other contract charges 7 - Total expenses 27 1 2 1 2 Net investment income (loss) - 6 Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments 16 27 - 5 1 Capital gains distributions 36 - 6 - 5 Total realized gain (loss) on investments and capital gains distributions 52 27 6 5 6 Net unrealized appreciation (depreciation) of investments 10 1 6 Net realized and unrealized gain (loss) on investments 7 16 6 12 Net increase (decrease) in net assets resulting from operations $ 169 $ 7 $ 14 $ 12 $ 10 The accompanying notes are an integral part of these financial statements. 48 RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK SEPARATE ACCOUNT NY-B Statements of Operations For the year ended December 31, 2006 (Dollars in thousands) Putnam VT International Growth and ProFund VP Income Fund ProFund VP Rising Rates ProFund VP - Class IB Europe 30 Opportunity Small-Cap Shares Net investment income (loss) Income: Dividends $ - $ 8 $ - $ - Total investment income - 8 - - Expenses: Mortality, expense risk and other charges 2 7 4 - Annual administrative charges - Contingent deferred sales charges - Other contract charges - 1 1 - Total expenses 2 8 5 - Net investment income (loss) - - Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments 1 1 5 Capital gains distributions 3 - 4 - Total realized gain (loss) on investments and capital gains distributions 4 5 5 Net unrealized appreciation (depreciation) of investments 14 25 27 Net realized and unrealized gain (loss) on investments 18 23 32 2 Net increase (decrease) in net assets resulting from operations $ 16 $ 23 $ 27 $ 2 The accompanying notes are an integral part of these financial statements. 49 RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK SEPARATE ACCOUNT NY-B Statements of Changes in Net Assets For the years ended December 31, 2006 and 2005 (Dollars in thousands) Fidelity® VIP Equity- Fidelity® VIP Fidelity® VIP AIM V.I. Income Growth Contrafund® Leisure Fund Portfolio - Portfolio - Portfolio - - Series I Service Class Service Class Service Class Shares 2 2 2 Net assets at January 1, 2005 $ 20 $ 1,593 $ 1,120 $ 969 Increase (decrease) in net assets Operations: Net investment income (loss) 1 Total realized gain (loss) on investments and capital gains distributions 5 82 10 46 Net unrealized appreciation (depreciation) of investments 54 72 Net increase (decrease) in net assets from operations 65 Changes from principal transactions: Premiums Surrenders and withdrawals 90 Death benefits - - - Transfers between Divisions (including fixed account), net 22 Increase (decrease) in net assets derived from principal transactions Total increase (decrease) in net assets Net assets at December 31, 2005 Increase (decrease) in net assets Operations: Net investment income (loss) 49 Total realized gain (loss) on investments and capital gains distributions 26 Net unrealized appreciation (depreciation) of investments 49 38 Net increase (decrease) in net assets from operations 72 40 Changes from principal transactions: Premiums Surrenders and withdrawals Death benefits Transfers between Divisions (including fixed account), net - 2 - 8 Increase (decrease) in net assets derived from principal transactions 39 Total increase (decrease) in net assets Net assets at December 31, 2006 $ 386 $ 5,024 $ - $ 12,705 The accompanying notes are an integral part of these financial statements. 50 RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK SEPARATE ACCOUNT NY-B Statements of Changes in Net Assets For the years ended December 31, 2006 and 2005 (Dollars in thousands) ING ING ING American Mutual AllianceBernstein American Funds Shares Mid Cap Growth Funds Growth- Securities Portfolio - Service Growth Income Fund - Class 2 Class Portfolio Portfolio Net assets at January 1, 2005 $ - $ 927 $ 1,273 $ 1,202 Increase (decrease) in net assets Operations: Net investment income (loss) - Total realized gain (loss) on investments and capital gains distributions - 58 12 9 Net unrealized appreciation (depreciation) of investments - 29 Net increase (decrease) in net assets from operations - 71 Changes from principal transactions: Premiums - Surrenders and withdrawals - Death benefits - Transfers between Divisions (including fixed account), net - - 3 5 Increase (decrease) in net assets derived from principal transactions - Total increase (decrease) in net assets - Net assets at December 31, 2005 - Increase (decrease) in net assets Operations: Net investment income (loss) Total realized gain (loss) on investments and capital gains distributions 3 Net unrealized appreciation (depreciation) of investments 50 Net increase (decrease) in net assets from operations 50 10 Changes from principal transactions: Premiums Surrenders and withdrawals Death benefits - Transfers between Divisions (including fixed account), net - 5 21 37 Increase (decrease) in net assets derived from principal transactions Total increase (decrease) in net assets Net assets at December 31, 2006 $ 1,020 $ 2,388 $ 25,908 $ 19,830 The accompanying notes are an integral part of these financial statements. 51 RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK SEPARATE ACCOUNT NY-B Statements of Changes in Net Assets For the years ended December 31, 2006 and 2005 (Dollars in thousands) ING ING ING Capital ING BlackRock BlackRock Guardian American Large Cap Large Cap Small/Mid Funds Growth Value Cap Portfolio International Portfolio - Portfolio - - Service Portfolio Service Class Service Class Class Net assets at January 1, 2005 $ 571 $ - $ - $ 2,302 Increase (decrease) in net assets Operations: Net investment income (loss) Total realized gain (loss) on investments and capital gains distributions 13 - - Net unrealized appreciation (depreciation) of investments 16 5 Net increase (decrease) in net assets from operations 15 4 Changes from principal transactions: Premiums 65 Surrenders and withdrawals 83 12 Death benefits - Transfers between Divisions (including fixed account), net 10 1 - Increase (decrease) in net assets derived from principal transactions Total increase (decrease) in net assets 64 Net assets at December 31, 2005 Increase (decrease) in net assets Operations: Net investment income (loss) Total realized gain (loss) on investments and capital gains distributions 34 14 68 Net unrealized appreciation (depreciation) of investments 1 22 Net increase (decrease) in net assets from operations 27 33 Changes from principal transactions: Premiums 77 Surrenders and withdrawals 15 Death benefits - Transfers between Divisions (including fixed account), net 15 - - - Increase (decrease) in net assets derived from principal transactions Total increase (decrease) in net assets Net assets at December 31, 2006 $ 12,769 $ 522 $ 410 $ 2,207 The accompanying notes are an integral part of these financial statements. 52 RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK SEPARATE ACCOUNT NY-B Statements of Changes in Net Assets For the years ended December 31, 2006 and 2005 (Dollars in thousands) ING ING Capital ING Eagle Evergreen Guardian Asset Capital ING Health U.S. Equities Appreciation EquitiesPlus Sciences Portfolio - Portfolio - Portfolio - Portfolio - Service Class Service Class Service Class Service Class Net assets at January 1, 2005 $ 605 $ 442 $ - $ 86 Increase (decrease) in net assets Operations: Net investment income (loss) - Total realized gain (loss) on investments and capital gains distributions 47 30 - 43 Net unrealized appreciation (depreciation) of investments - 40 Net increase (decrease) in net assets from operations 29 - 72 Changes from principal transactions: Premiums 99 - Surrenders and withdrawals - Death benefits - Transfers between Divisions (including fixed account), net 1 - - 1 Increase (decrease) in net assets derived from principal transactions 25 - Total increase (decrease) in net assets 54 - Net assets at December 31, 2005 - Increase (decrease) in net assets Operations: Net investment income (loss) 3 Total realized gain (loss) on investments and capital gains distributions 2 63 Net unrealized appreciation (depreciation) of investments 12 Net increase (decrease) in net assets from operations 61 96 13 Changes from principal transactions: Premiums 43 39 Surrenders and withdrawals Death benefits - - Transfers between Divisions (including fixed account), net - - - Increase (decrease) in net assets derived from principal transactions Total increase (decrease) in net assets Net assets at December 31, 2006 $ 832 $ - $ 165 $ 2,896 The accompanying notes are an integral part of these financial statements. 53 RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK SEPARATE ACCOUNT NY-B Statements of Changes in Net Assets For the years ended December 31, 2006 and 2005 (Dollars in thousands) ING ING FMR SM ING FMR SM ING FMR SM Evergreen Diversified Large Cap Mid Cap Omega Mid Cap Growth Growth Portfolio - Portfolio - Portfolio - Portfolio - Service Class Service Class Service Class Service Class Net assets at January 1, 2005 $ - $ 168 $ - $ 2,249 Increase (decrease) in net assets Operations: Net investment income (loss) - Total realized gain (loss) on investments and capital gains distributions 3 59 1 Net unrealized appreciation (depreciation) of investments 2 47 10 Net increase (decrease) in net assets from operations 5 95 9 31 Changes from principal transactions: Premiums 47 25 69 Surrenders and withdrawals 25 Death benefits - - - Transfers between Divisions (including fixed account), net - 1 - Increase (decrease) in net assets derived from principal transactions 72 Total increase (decrease) in net assets 77 Net assets at December 31, 2005 77 Increase (decrease) in net assets Operations: Net investment income (loss) Total realized gain (loss) on investments and capital gains distributions 7 5 Net unrealized appreciation (depreciation) of investments 2 Net increase (decrease) in net assets from operations 7 Changes from principal transactions: Premiums - Surrenders and withdrawals 10 66 Death benefits - Transfers between Divisions (including fixed account), net - Increase (decrease) in net assets derived from principal transactions Total increase (decrease) in net assets 5 Net assets at December 31, 2006 $ 82 $ 5,132 $ 611 $ 3,036 The accompanying notes are an integral part of these financial statements. 54 RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK SEPARATE ACCOUNT NY-B Statements of Changes in Net Assets For the years ended December 31, 2006 and 2005 (Dollars in thousands) ING Franklin ING Global ING Global ING Global Income Real Estate Resources Technology Portfolio - Portfolio - Portfolio - Portfolio - Service Class Service Class Service Class Service Class Net assets at January 1, 2005 $ - $ - $ 110 $ 13 Increase (decrease) in net assets Operations: Net investment income (loss) - - - Total realized gain (loss) on investments and capital gains distributions - - 53 3 Net unrealized appreciation (depreciation) of investments - - 42 Net increase (decrease) in net assets from operations - - 90 1 Changes from principal transactions: Premiums - - Surrenders and withdrawals - - 67 Death benefits - Transfers between Divisions (including fixed account), net - - Increase (decrease) in net assets derived from principal transactions - - 98 Total increase (decrease) in net assets - - 99 Net assets at December 31, 2005 - - Increase (decrease) in net assets Operations: Net investment income (loss) 15 Total realized gain (loss) on investments and capital gains distributions 2 17 21 Net unrealized appreciation (depreciation) of investments 19 2 Net increase (decrease) in net assets from operations 19 Changes from principal transactions: Premiums Surrenders and withdrawals Death benefits - - - Transfers between Divisions (including fixed account), net 18 - 2 - Increase (decrease) in net assets derived from principal transactions 30 Total increase (decrease) in net assets 49 Net assets at December 31, 2006 $ 2,809 $ 2,017 $ 3,098 $ 161 The accompanying notes are an integral part of these financial statements. 55 RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK SEPARATE ACCOUNT NY-B Statements of Changes in Net Assets For the years ended December 31, 2006 and 2005 (Dollars in thousands) ING ING JPMorgan JPMorgan ING ING Janus Emerging Small Cap International Contrarian Markets Equity Core Equity Portfolio - Portfolio - Portfolio - Portfolio - Service Class Service Class Service Class Service Class Net assets at January 1, 2005 $ 208 $ 57 $ 335 $ 177 Increase (decrease) in net assets Operations: Net investment income (loss) 2 Total realized gain (loss) on investments and capital gains distributions 10 1 36 Net unrealized appreciation (depreciation) of investments 6 32 Net increase (decrease) in net assets from operations 18 31 70 Changes from principal transactions: Premiums - Surrenders and withdrawals - 23 93 84 Death benefits - Transfers between Divisions (including fixed account), net - 2 1 Increase (decrease) in net assets derived from - - - principal transactions - Total increase (decrease) in net assets 18 Net assets at December 31, 2005 Increase (decrease) in net assets Operations: Net investment income (loss) 1 Total realized gain (loss) on investments and capital gains distributions 34 44 Net unrealized appreciation (depreciation) of investments 10 52 Net increase (decrease) in net assets from operations 45 90 Changes from principal transactions: Premiums - Surrenders and withdrawals Death benefits - - - Transfers between Divisions (including fixed account), net - - 1 - Increase (decrease) in net assets derived from principal transactions Total increase (decrease) in net assets 42 Net assets at December 31, 2006 $ 268 $ 756 $ 5,655 $ 5,978 The accompanying notes are an integral part of these financial statements. 56 RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK SEPARATE ACCOUNT NY-B Statements of Changes in Net Assets For the years ended December 31, 2006 and 2005 (Dollars in thousands) ING ING Legg JPMorgan Mason Value ING Julius Partners All ING Legg Opportunities Baer Foreign Cap Portfolio Mason Value Portfolio - Portfolio - - Service Portfolio - Service Class Service Class Class Service Class Net assets at January 1, 2005 $ - $ 232 $ 1,083 $ 419 Increase (decrease) in net assets Operations: Net investment income (loss) Total realized gain (loss) on investments and capital gains distributions 1 16 14 Net unrealized appreciation (depreciation) of investments 41 25 33 Net increase (decrease) in net assets from operations 34 37 Changes from principal transactions: Premiums Surrenders and withdrawals 81 83 Death benefits - - - Transfers between Divisions (including fixed account), net - 3 17 Increase (decrease) in net assets derived from principal transactions Total increase (decrease) in net assets Net assets at December 31, 2005 Increase (decrease) in net assets Operations: Net investment income (loss) Total realized gain (loss) on investments and capital gains distributions 75 71 58 Net unrealized appreciation (depreciation) of investments Net increase (decrease) in net assets from operations Changes from principal transactions: Premiums Surrenders and withdrawals Death benefits - - Transfers between Divisions (including fixed account), net - 40 6 75 Increase (decrease) in net assets derived from principal transactions Total increase (decrease) in net assets Net assets at December 31, 2006 $ 1,677 $ 6,379 $ 2,440 $ 6,449 The accompanying notes are an integral part of these financial statements. 57 RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK SEPARATE ACCOUNT NY-B Statements of Changes in Net Assets For the years ended December 31, 2006 and 2005 (Dollars in thousands) ING LifeStyle ING LifeStyle Aggressive ING LifeStyle Moderate ING LifeStyle Growth Growth Growth Moderate Portfolio - Portfolio - Portfolio - Portfolio - Service Class Service Class Service Class Service Class Net assets at January 1, 2005 $ 354 $ 51 $ 785 $ 67 Increase (decrease) in net assets Operations: Net investment income (loss) Total realized gain (loss) on investments and capital gains distributions 13 21 32 16 Net unrealized appreciation (depreciation) of investments Net increase (decrease) in net assets from operations Changes from principal transactions: Premiums Surrenders and withdrawals 71 Death benefits - Transfers between Divisions (including fixed account), net 13 86 94 Increase (decrease) in net assets derived from principal transactions Total increase (decrease) in net assets Net assets at December 31, 2005 Increase (decrease) in net assets Operations: Net investment income (loss) Total realized gain (loss) on investments and capital gains distributions Net unrealized appreciation (depreciation) of investments Net increase (decrease) in net assets from operations Changes from principal transactions: Premiums Surrenders and withdrawals Death benefits - Transfers between Divisions (including fixed account), net 14 99 1 Increase (decrease) in net assets derived from principal transactions Total increase (decrease) in net assets Net assets at December 31, 2006 $ 17,434 $ 34,973 $ 37,755 $ 14,586 The accompanying notes are an integral part of these financial statements. 58 RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK SEPARATE ACCOUNT NY-B Statements of Changes in Net Assets For the years ended December 31, 2006 and 2005 (Dollars in thousands) ING Limited ING Lord Maturity ING Liquid Abbett ING Bond Assets Affiliated MarketPro Portfolio - Portfolio - Portfolio - Portfolio - Service Class Service Class Service Class Service Class Net assets at January 1, 2005 $ 1,191 $ 1,254 $ 187 $ - Increase (decrease) in net assets Operations: Net investment income (loss) 39 - - Total realized gain (loss) on investments and capital gains distributions - 33 - Net unrealized appreciation (depreciation) of investments - - Net increase (decrease) in net assets from operations 2 10 - Changes from principal transactions: Premiums 12 68 - Surrenders and withdrawals - Death benefits - - - Transfers between Divisions (including fixed account), net - 1 - - Increase (decrease) in net assets derived from principal transactions 4 - Total increase (decrease) in net assets 14 - Net assets at December 31, 2005 - Increase (decrease) in net assets Operations: Net investment income (loss) 17 Total realized gain (loss) on investments and capital gains distributions - 37 - Net unrealized appreciation (depreciation) of investments 17 - 13 10 Net increase (decrease) in net assets from operations 19 47 9 Changes from principal transactions: Premiums 12 Surrenders and withdrawals - Death benefits - - Transfers between Divisions (including fixed account), net - 4 - - Increase (decrease) in net assets derived from principal transactions Total increase (decrease) in net assets Net assets at December 31, 2006 $ 754 $ 7,050 $ 459 $ 270 The accompanying notes are an integral part of these financial statements. 59 RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK SEPARATE ACCOUNT NY-B Statements of Changes in Net Assets For the years ended December 31, 2006 and 2005 (Dollars in thousands) ING Marsico ING Marsico International ING MFS ING MFS Growth Opportunities Total Return Utilities Portfolio - Portfolio - Portfolio - Portfolio - Service Class Service Class Service Class Service Class Net assets at January 1, 2005 $ 4,504 $ - $ 4,707 $ - Increase (decrease) in net assets Operations: Net investment income (loss) 34 2 Total realized gain (loss) on investments and capital gains distributions 23 21 Net unrealized appreciation (depreciation) of investments Net increase (decrease) in net assets from operations 12 Changes from principal transactions: Premiums Surrenders and withdrawals Death benefits - - Transfers between Divisions (including fixed account), net - - 12 1 Increase (decrease) in net assets derived from principal transactions Total increase (decrease) in net assets Net assets at December 31, 2005 Increase (decrease) in net assets Operations: Net investment income (loss) 48 Total realized gain (loss) on investments and capital gains distributions 70 40 Net unrealized appreciation (depreciation) of investments Net increase (decrease) in net assets from operations Changes from principal transactions: Premiums Surrenders and withdrawals Death benefits Transfers between Divisions (including fixed account), net 27 5 8 14 Increase (decrease) in net assets derived from principal transactions Total increase (decrease) in net assets Net assets at December 31, 2006 $ 7,184 $ 3,417 $ 10,544 $ 3,492 The accompanying notes are an integral part of these financial statements. 60 RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK SEPARATE ACCOUNT NY-B Statements of Changes in Net Assets For the years ended December 31, 2006 and 2005 (Dollars in thousands) ING Oppenheimer ING PIMCO ING PIMCO ING Pioneer Main Street Core Bond High Yield Fund Portfolio® - Portfolio - Portfolio - Portfolio - Service Class Service Class Service Class Service Class Net assets at January 1, 2005 $ 2,350 $ 1,456 $ 1,016 $ - Increase (decrease) in net assets Operations: Net investment income (loss) 47 92 - Total realized gain (loss) on investments and capital gains distributions 38 9 - Net unrealized appreciation (depreciation) of investments 2 Net increase (decrease) in net assets from operations 12 55 2 Changes from principal transactions: Premiums 30 Surrenders and withdrawals 45 Death benefits - Transfers between Divisions (including fixed account), net 56 11 - Increase (decrease) in net assets derived from principal transactions 75 Total increase (decrease) in net assets 77 Net assets at December 31, 2005 77 Increase (decrease) in net assets Operations: Net investment income (loss) 32 Total realized gain (loss) on investments and capital gains distributions 34 5 Net unrealized appreciation (depreciation) of investments 49 9 Net increase (decrease) in net assets from operations 13 Changes from principal transactions: Premiums 51 Surrenders and withdrawals Death benefits - Transfers between Divisions (including fixed account), net 4 32 11 - Increase (decrease) in net assets derived from principal transactions 40 Total increase (decrease) in net assets 53 Net assets at December 31, 2006 $ 5,444 $ 6,525 $ 4,331 $ 130 The accompanying notes are an integral part of these financial statements. 61 RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK SEPARATE ACCOUNT NY-B Statements of Changes in Net Assets For the years ended December 31, 2006 and 2005 (Dollars in thousands) ING ING Pioneer ING T. Rowe ING T. Rowe Templeton Mid Cap Price Capital Price Equity Global Value Appreciation Income Growth Portfolio - Portfolio - Portfolio - Portfolio - Service Class Service Class Service Class Service Class Net assets at January 1, 2005 $ - $ 869 $ 1,336 $ 1,045 Increase (decrease) in net assets Operations: Net investment income (loss) Total realized gain (loss) on investments and capital gains distributions 1 80 78 Net unrealized appreciation (depreciation) of investments 33 22 19 Net increase (decrease) in net assets from operations 24 93 81 87 Changes from principal transactions: Premiums 58 Surrenders and withdrawals 84 Death benefits - - Transfers between Divisions (including fixed account), net - - 10 Increase (decrease) in net assets derived from principal transactions 7 Total increase (decrease) in net assets 94 Net assets at December 31, 2005 Increase (decrease) in net assets Operations: Net investment income (loss) Total realized gain (loss) on investments and capital gains distributions 38 Net unrealized appreciation (depreciation) of investments Net increase (decrease) in net assets from operations Changes from principal transactions: Premiums Surrenders and withdrawals Death benefits - Transfers between Divisions (including fixed account), net 9 31 20 5 Increase (decrease) in net assets derived from principal transactions Total increase (decrease) in net assets Net assets at December 31, 2006 $ 3,836 $ 10,170 $ 7,183 $ 3,771 The accompanying notes are an integral part of these financial statements. 62 RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK SEPARATE ACCOUNT NY-B Statements of Changes in Net Assets For the years ended December 31, 2006 and 2005 (Dollars in thousands) ING Van ING Van ING Van Kampen Kampen Kampen ING UBS U.S. Equity Global Growth and Allocation Growth Franchise Income Portfolio - Portfolio - Portfolio - Portfolio - Service Class Service Class Service Class Service Class Net assets at January 1, 2005 $ 271 $ - $ - $ 1,502 Increase (decrease) in net assets Operations: Net investment income (loss) - Total realized gain (loss) on investments and capital gains distributions 1 2 - - Net unrealized appreciation (depreciation) of investments 25 12 14 Net increase (decrease) in net assets from operations 26 13 12 Changes from principal transactions: Premiums Surrenders and withdrawals 26 36 15 Death benefits - Transfers between Divisions (including fixed account), net - 1 - Increase (decrease) in net assets derived from principal transactions Total increase (decrease) in net assets Net assets at December 31, 2005 Increase (decrease) in net assets Operations: Net investment income (loss) Total realized gain (loss) on investments and capital gains distributions 17 16 58 Net unrealized appreciation (depreciation) of investments 38 1 98 94 Net increase (decrease) in net assets from operations 53 12 Changes from principal transactions: Premiums 2 Surrenders and withdrawals 26 41 Death benefits - - Transfers between Divisions (including fixed account), net - - 5 - Increase (decrease) in net assets derived from principal transactions 26 93 Total increase (decrease) in net assets 79 Net assets at December 31, 2006 $ 639 $ 414 $ 1,567 $ 2,443 The accompanying notes are an integral part of these financial statements. 63 RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK SEPARATE ACCOUNT NY-B Statements of Changes in Net Assets For the years ended December 31, 2006 and 2005 (Dollars in thousands) ING VP ING Wells ING Wells ING Van Index Plus Fargo Mid Fargo Small Kampen Real International Cap Cap Estate Equity Disciplined Disciplined Portfolio - Portfolio - Portfolio - Portfolio - Service Class Service Class Service Class Service Class Net assets at January 1, 2005 $ 670 $ - $ 935 $ - Increase (decrease) in net assets Operations: Net investment income (loss) - - Total realized gain (loss) on investments and capital gains distributions - - Net unrealized appreciation (depreciation) of investments 25 - 78 - Net increase (decrease) in net assets from operations - 41 - Changes from principal transactions: Premiums - 69 - Surrenders and withdrawals - - Death benefits - - - Transfers between Divisions (including fixed account), net 7 - - - Increase (decrease) in net assets derived from principal transactions - 7 - Total increase (decrease) in net assets - 48 - Net assets at December 31, 2005 - - Increase (decrease) in net assets Operations: Net investment income (loss) - Total realized gain (loss) on investments and capital gains distributions 8 8 Net unrealized appreciation (depreciation) of investments 41 17 Net increase (decrease) in net assets from operations 49 23 Changes from principal transactions: Premiums Surrenders and withdrawals 57 16 Death benefits - - Transfers between Divisions (including fixed account), net 4 - - - Increase (decrease) in net assets derived from principal transactions Total increase (decrease) in net assets Net assets at December 31, 2006 $ 4,966 $ 412 $ 2,279 $ 338 The accompanying notes are an integral part of these financial statements. 64 RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK SEPARATE ACCOUNT NY-B Statements of Changes in Net Assets For the years ended December 31, 2006 and 2005 (Dollars in thousands) ING ING Baron Columbia ING Davis ING Small Cap Small Cap Venture Fundamental Growth Value II Value Research Portfolio - Portfolio - Portfolio - Portfolio - Service Class Service Class Service Class Initial Class Net assets at January 1, 2005 $ - $ - $ - $ - Increase (decrease) in net assets Operations: Net investment income (loss) - - - Total realized gain (loss) on investments and capital gains distributions - Net unrealized appreciation (depreciation) of investments 13 - - - Net increase (decrease) in net assets from operations 9 - - - Changes from principal transactions: Premiums - - - Surrenders and withdrawals 75 - 11 - Death benefits - Transfers between Divisions (including fixed account), net - Increase (decrease) in net assets derived from principal transactions - 11 - Total increase (decrease) in net assets - 11 - Net assets at December 31, 2005 - 11 - Increase (decrease) in net assets Operations: Net investment income (loss) Total realized gain (loss) on investments and capital gains distributions 57 58 12 Net unrealized appreciation (depreciation) of investments 54 99 83 Net increase (decrease) in net assets from operations 48 78 Changes from principal transactions: Premiums 2 Surrenders and withdrawals 73 Death benefits - - Transfers between Divisions (including fixed account), net 21 14 - Increase (decrease) in net assets derived from principal transactions Total increase (decrease) in net assets Net assets at December 31, 2006 $ 4,008 $ 865 $ 2,440 $ 2,341 The accompanying notes are an integral part of these financial statements. 65 RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK SEPARATE ACCOUNT NY-B Statements of Changes in Net Assets For the years ended December 31, 2006 and 2005 (Dollars in thousands) ING ING Legg ING ING JPMorgan Mason Partners Fundamental JPMorgan Mid Cap Aggressive Research International Value Growth Portfolio - Portfolio - Portfolio - Portfolio - Service Class Service Class Service Class Service Class Net assets at January 1, 2005 $ - $ 46 $ 436 $ 93 Increase (decrease) in net assets Operations: Net investment income (loss) - Total realized gain (loss) on investments and capital gains distributions - 3 96 1 Net unrealized appreciation (depreciation) of investments 1 68 51 Net increase (decrease) in net assets from operations 1 66 61 46 Changes from principal transactions: Premiums 22 Surrenders and withdrawals 4 60 24 55 Death benefits - Transfers between Divisions (including fixed account), net 6 - Increase (decrease) in net assets derived from principal transactions 25 Total increase (decrease) in net assets 26 Net assets at December 31, 2005 26 Increase (decrease) in net assets Operations: Net investment income (loss) - Total realized gain (loss) on investments and capital gains distributions 1 17 20 40 Net unrealized appreciation (depreciation) of investments - 56 Net increase (decrease) in net assets from operations 1 76 Changes from principal transactions: Premiums - - Surrenders and withdrawals Death benefits - Transfers between Divisions (including fixed account), net - Increase (decrease) in net assets derived from principal transactions Total increase (decrease) in net assets 63 Net assets at December 31, 2006 $ 5 $ 2,290 $ 983 $ 1,129 The accompanying notes are an integral part of these financial statements. 66 RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK SEPARATE ACCOUNT NY-B Statements of Changes in Net Assets For the years ended December 31, 2006 and 2005 (Dollars in thousands) ING ING Neuberger Neuberger ING ING Berman Berman Oppenheimer Oppenheimer Partners Regency Global Global Portfolio - Portfolio - Portfolio - Portfolio - Service Class Service Class Initial Class Service Class Net assets at January 1, 2005 $ - $ - $ - $ 80 Increase (decrease) in net assets Operations: Net investment income (loss) - - 1 Total realized gain (loss) on investments and capital gains distributions - - 9 44 Net unrealized appreciation (depreciation) of investments - - 35 Net increase (decrease) in net assets from operations - - 43 Changes from principal transactions: Premiums - - 5 Surrenders and withdrawals - - 29 Death benefits - Transfers between Divisions (including fixed account), net - - 1 3 Increase (decrease) in net assets derived from principal transactions - - Total increase (decrease) in net assets - - Net assets at December 31, 2005 - - Increase (decrease) in net assets Operations: Net investment income (loss) - Total realized gain (loss) on investments and capital gains distributions - - 10 55 Net unrealized appreciation (depreciation) of investments 1 2 33 Net increase (decrease) in net assets from operations - 2 38 Changes from principal transactions: Premiums 87 45 - Surrenders and withdrawals - Death benefits - - - Transfers between Divisions (including fixed account), net - - - 29 Increase (decrease) in net assets derived from principal transactions 45 Total increase (decrease) in net assets 47 Net assets at December 31, 2006 $ 817 $ 47 $ 265 $ 8,193 The accompanying notes are an integral part of these financial statements. 67 RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK SEPARATE ACCOUNT NY-B Statements of Changes in Net Assets For the years ended December 31, 2006 and 2005 (Dollars in thousands) ING Templeton ING ING UBS U.S. ING UBS U.S. Foreign Thornburg Large Cap Small Cap Equity Value Equity Growth Portfolio - Portfolio - Portfolio - Portfolio - Service Class Initial Class Service Class Service Class Net assets at January 1, 2005 $ - $ 17 $ 71 $ - Increase (decrease) in net assets Operations: Net investment income (loss) - - - Total realized gain (loss) on investments and capital gains distributions - - 4 - Net unrealized appreciation (depreciation) of investments - - 25 - Net increase (decrease) in net assets from operations - - 25 - Changes from principal transactions: Premiums - 7 - Surrenders and withdrawals - - Death benefits - Transfers between Divisions (including fixed account), net - 1 5 - Increase (decrease) in net assets derived from principal transactions - 7 - Total increase (decrease) in net assets - 7 - Net assets at December 31, 2005 - 24 - Increase (decrease) in net assets Operations: Net investment income (loss) 3 - - Total realized gain (loss) on investments and capital gains distributions 1 3 4 - Net unrealized appreciation (depreciation) of investments 44 - 62 1 Net increase (decrease) in net assets from operations 48 3 61 1 Changes from principal transactions: Premiums - 6 Surrenders and withdrawals 30 - Death benefits - Transfers between Divisions (including fixed account), net - Increase (decrease) in net assets derived from principal transactions 6 Total increase (decrease) in net assets 7 Net assets at December 31, 2006 $ 466 $ 12 $ 581 $ 7 The accompanying notes are an integral part of these financial statements. 68 RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK SEPARATE ACCOUNT NY-B Statements of Changes in Net Assets For the years ended December 31, 2006 and 2005 (Dollars in thousands) ING Van ING Van Kampen Kampen Equity and ING GET ING GET Comstock Income U.S. Core U.S. Core Portfolio - Portfolio - Portfolio - Portfolio - Service Class Service Class Series 1 Series 2 Net assets at January 1, 2005 $ 264 $ - $ 4,629 $ 8,050 Increase (decrease) in net assets Operations: Net investment income (loss) 4 45 Total realized gain (loss) on investments and capital gains distributions 47 - Net unrealized appreciation (depreciation) of investments 32 10 Net increase (decrease) in net assets from operations 64 9 Changes from principal transactions: Premiums - Surrenders and withdrawals 46 27 Death benefits - Transfers between Divisions (including fixed account), net 3 - Increase (decrease) in net assets derived from principal transactions Total increase (decrease) in net assets Net assets at December 31, 2005 Increase (decrease) in net assets Operations: Net investment income (loss) 11 34 Total realized gain (loss) on investments and capital gains distributions 25 74 60 Net unrealized appreciation (depreciation) of investments 25 Net increase (decrease) in net assets from operations 49 Changes from principal transactions: Premiums Surrenders and withdrawals Death benefits - - Transfers between Divisions (including fixed account), net 24 - - - Increase (decrease) in net assets derived from principal transactions Total increase (decrease) in net assets Net assets at December 31, 2006 $ 3,696 $ 542 $ 3,542 $ 5,520 The accompanying notes are an integral part of these financial statements. 69 RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK SEPARATE ACCOUNT NY-B Statements of Changes in Net Assets For the years ended December 31, 2006 and 2005 (Dollars in thousands) ING GET ING GET ING GET ING GET U.S. Core U.S. Core U.S. Core U.S. Core Portfolio - Portfolio - Portfolio - Portfolio - Series 3 Series 4 Series 5 Series 6 Net assets at January 1, 2005 $ 6,647 $ 5,714 $ 6,705 $ 5,285 Increase (decrease) in net assets Operations: Net investment income (loss) Total realized gain (loss) on investments and capital gains distributions 10 81 19 Net unrealized appreciation (depreciation) of investments 78 Net increase (decrease) in net assets from operations 18 16 Changes from principal transactions: Premiums Surrenders and withdrawals Death benefits - Transfers between Divisions (including fixed account), net Increase (decrease) in net assets derived from principal transactions Total increase (decrease) in net assets Net assets at December 31, 2005 Increase (decrease) in net assets Operations: Net investment income (loss) 16 28 Total realized gain (loss) on investments and capital gains distributions 19 Net unrealized appreciation (depreciation) of investments 47 93 50 Net increase (decrease) in net assets from operations Changes from principal transactions: Premiums 2 - Surrenders and withdrawals Death benefits - - Transfers between Divisions (including fixed account), net - - 10 - Increase (decrease) in net assets derived from principal transactions Total increase (decrease) in net assets Net assets at December 31, 2006 $ 3,015 $ 3,271 $ 3,885 $ 1,862 The accompanying notes are an integral part of these financial statements. 70 RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK SEPARATE ACCOUNT NY-B Statements of Changes in Net Assets For the years ended December 31, 2006 and 2005 (Dollars in thousands) ING GET ING GET ING GET ING GET U.S. Core U.S. Core U.S. Core U.S. Core Portfolio - Portfolio - Portfolio - Portfolio - Series 7 Series 8 Series 9 Series 10 Net assets at January 1, 2005 $ - $ - $ - $ - Increase (decrease) in net assets Operations: Net investment income (loss) Total realized gain (loss) on investments and capital gains distributions 13 3 - - Net unrealized appreciation (depreciation) of investments 50 - Net increase (decrease) in net assets from operations 9 14 Changes from principal transactions: Premiums 71 1 87 96 Surrenders and withdrawals Death benefits - Transfers between Divisions (including fixed account), net Increase (decrease) in net assets derived from principal transactions Total increase (decrease) in net assets Net assets at December 31, 2005 Increase (decrease) in net assets Operations: Net investment income (loss) Total realized gain (loss) on investments and capital gains distributions 33 52 Net unrealized appreciation (depreciation) of investments 11 30 92 Net increase (decrease) in net assets from operations 55 Changes from principal transactions: Premiums - Surrenders and withdrawals Death benefits - Transfers between Divisions (including fixed account), net - - - Increase (decrease) in net assets derived from principal transactions Total increase (decrease) in net assets Net assets at December 31, 2006 $ 3,582 $ 680 $ 381 $ 997 The accompanying notes are an integral part of these financial statements. 71 RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK SEPARATE ACCOUNT NY-B Statements of Changes in Net Assets For the years ended December 31, 2006 and 2005 (Dollars in thousands) ING GET ING GET ING GET ING VP U.S. Core U.S. Core U.S. Core Global Equity Portfolio - Portfolio - Portfolio - Dividend Series 11 Series 12 Series 13 Portfolio Net assets at January 1, 2005 $ - $ - $ - $ 40 Increase (decrease) in net assets Operations: Net investment income (loss) - - - 3 Total realized gain (loss) on investments and capital gains distributions - - - Net unrealized appreciation (depreciation) of investments - - - 9 Net increase (decrease) in net assets from operations - - - 11 Changes from principal transactions: Premiums - - - Surrenders and withdrawals - - - 4 Death benefits - Transfers between Divisions (including fixed account), net - - - Increase (decrease) in net assets derived from principal transactions - - - Total increase (decrease) in net assets - - - Net assets at December 31, 2005 - - - Increase (decrease) in net assets Operations: Net investment income (loss) 6 Total realized gain (loss) on investments and capital gains distributions 86 - 6 Net unrealized appreciation (depreciation) of investments 63 Net increase (decrease) in net assets from operations 75 Changes from principal transactions: Premiums - - 37 Surrenders and withdrawals Death benefits - - - Transfers between Divisions (including fixed account), net - Increase (decrease) in net assets derived from principal transactions 33 Total increase (decrease) in net assets Net assets at December 31, 2006 $ 5,356 $ 1,171 $ 9,554 $ 376 The accompanying notes are an integral part of these financial statements. 72 RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK SEPARATE ACCOUNT NY-B Statements of Changes in Net Assets For the years ended December 31, 2006 and 2005 (Dollars in thousands) ING VP Index ING VP Index ING VP Plus ING VP Index Plus Value LargeCap Plus MidCap SmallCap Opportunity Portfolio - Portfolio - Portfolio - Portfolio - Class S Class S Class S Class S Net assets at January 1, 2005 $ 570 $ 754 $ 817 $ 36 Increase (decrease) in net assets Operations: Net investment income (loss) - Total realized gain (loss) on investments and capital gains distributions 19 3 Net unrealized appreciation (depreciation) of investments 82 85 25 1 Net increase (decrease) in net assets from operations 88 4 Changes from principal transactions: Premiums 36 Surrenders and withdrawals 72 Death benefits - Transfers between Divisions (including fixed account), net 5 12 20 - Increase (decrease) in net assets derived from principal transactions Total increase (decrease) in net assets Net assets at December 31, 2005 Increase (decrease) in net assets Operations: Net investment income (loss) - Total realized gain (loss) on investments and capital gains distributions 85 2 Net unrealized appreciation (depreciation) of investments 41 18 Net increase (decrease) in net assets from operations 20 Changes from principal transactions: Premiums 1 Surrenders and withdrawals Death benefits - Transfers between Divisions (including fixed account), net - 24 2 - Increase (decrease) in net assets derived from principal transactions Total increase (decrease) in net assets 10 Net assets at December 31, 2006 $ 4,051 $ 5,948 $ 5,395 $ 158 The accompanying notes are an integral part of these financial statements. 73 RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK SEPARATE ACCOUNT NY-B Statements of Changes in Net Assets For the years ended December 31, 2006 and 2005 (Dollars in thousands) ING VP ING VP ING VP ING VP Financial MidCap SmallCap Convertible Services Opportunities Opportunities Portfolio - Portfolio - Portfolio - Portfolio - Class S Class S Class S Class S Net assets at January 1, 2005 $ 217 $ 44 $ 59 $ 22 Increase (decrease) in net assets Operations: Net investment income (loss) 2 - Total realized gain (loss) on investments and capital gains distributions 1 4 2 - Net unrealized appreciation (depreciation) of investments 16 3 11 Net increase (decrease) in net assets from operations 1 20 4 10 Changes from principal transactions: Premiums 83 - Surrenders and withdrawals 3 67 71 Death benefits - Transfers between Divisions (including fixed account), net 5 1 - Increase (decrease) in net assets derived from principal transactions 91 Total increase (decrease) in net assets 92 Net assets at December 31, 2005 43 Increase (decrease) in net assets Operations: Net investment income (loss) 1 Total realized gain (loss) on investments and capital gains distributions 18 58 - 17 Net unrealized appreciation (depreciation) of investments 47 3 31 Net increase (decrease) in net assets from operations 16 2 40 Changes from principal transactions: Premiums - - Surrenders and withdrawals - Death benefits - - Transfers between Divisions (including fixed account), net - - - 6 Increase (decrease) in net assets derived from principal transactions - Total increase (decrease) in net assets 2 Net assets at December 31, 2006 $ - $ 1,067 $ 45 $ 534 The accompanying notes are an integral part of these financial statements. 74 RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK SEPARATE ACCOUNT NY-B Statements of Changes in Net Assets For the years ended December 31, 2006 and 2005 (Dollars in thousands) Legg Mason Legg Mason ING VP Partners Partners ING VP Intermediate Variable Variable Balanced Bond Lifestyle Lifestyle Portfolio - Portfolio - Balanced Growth Class S Class S Portfolio Portfolio Net assets at January 1, 2005 $ - $ - $ 3,579 $ 1,642 Increase (decrease) in net assets Operations: Net investment income (loss) - 30 23 Total realized gain (loss) on investments and capital gains distributions - 2 Net unrealized appreciation (depreciation) of investments - 13 87 Net increase (decrease) in net assets from operations - 1 31 47 Changes from principal transactions: Premiums - 7 - Surrenders and withdrawals - 73 Death benefits - - - Transfers between Divisions (including fixed account), net - - - Increase (decrease) in net assets derived from principal transactions - Total increase (decrease) in net assets - Net assets at December 31, 2005 - Increase (decrease) in net assets Operations: Net investment income (loss) 32 2 Total realized gain (loss) on investments and capital gains distributions 1 2 Net unrealized appreciation (depreciation) of investments 17 Net increase (decrease) in net assets from operations 14 78 71 Changes from principal transactions: Premiums - 45 1 Surrenders and withdrawals Death benefits - - Transfers between Divisions (including fixed account), net - 18 - - Increase (decrease) in net assets derived from principal transactions Total increase (decrease) in net assets Net assets at December 31, 2006 $ 323 $ 3,858 $ 2,545 $ 974 The accompanying notes are an integral part of these financial statements. 75 RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK SEPARATE ACCOUNT NY-B Statements of Changes in Net Assets For the years ended December 31, 2006 and 2005 (Dollars in thousands) Legg Mason Legg Mason Partners Legg Mason Legg Mason Partners Variable Partners Partners Variable Lifestyle High Variable Variable High International All Growth Appreciation Income Cap Growth Portfolio Portfolio Portfolio Portfolio Net assets at January 1, 2005 $ 777 $ 3,238 $ 221 $ 216 Increase (decrease) in net assets Operations: Net investment income (loss) 14 - Total realized gain (loss) on investments and capital gains distributions 21 Net unrealized appreciation (depreciation) of investments 16 - 21 Net increase (decrease) in net assets from operations 29 84 3 20 Changes from principal transactions: Premiums 10 14 - - Surrenders and withdrawals Death benefits - - Transfers between Divisions (including fixed account), net - - - Increase (decrease) in net assets derived from principal transactions Total increase (decrease) in net assets Net assets at December 31, 2005 Increase (decrease) in net assets Operations: Net investment income (loss) 13 1 Total realized gain (loss) on investments and capital gains distributions 13 4 Net unrealized appreciation (depreciation) of investments 27 9 41 Net increase (decrease) in net assets from operations 37 18 46 Changes from principal transactions: Premiums - 1 - - Surrenders and withdrawals Death benefits - - - Transfers between Divisions (including fixed account), net - Increase (decrease) in net assets derived from principal transactions Total increase (decrease) in net assets 2 10 Net assets at December 31, 2006 $ 447 $ - $ 217 $ 219 The accompanying notes are an integral part of these financial statements. 76 RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK SEPARATE ACCOUNT NY-B Statements of Changes in Net Assets For the years ended December 31, 2006 and 2005 (Dollars in thousands) Legg Mason Legg Mason Colonial PIMCO Partners Partners Small Cap StocksPLUS® Variable Variable Value Fund, Growth and Large Cap Money Variable Income Portfolio Value Market Series - Class - Administrative Portfolio Portfolio B Class Net assets at January 1, 2005 $ 1,048 $ 163 $ - $ 167 Increase (decrease) in net assets Operations: Net investment income (loss) 1 Total realized gain (loss) on investments and capital gains distributions - - Net unrealized appreciation (depreciation) of investments 70 - 14 6 Net increase (decrease) in net assets from operations 43 10 2 Changes from principal transactions: Premiums - - - Surrenders and withdrawals Death benefits - - - Transfers between Divisions (including fixed account), net 1 - 1 - Increase (decrease) in net assets derived from principal transactions Total increase (decrease) in net assets Net assets at December 31, 2005 Increase (decrease) in net assets Operations: Net investment income (loss) 5 - Total realized gain (loss) on investments and capital gains distributions 7 - 52 27 Net unrealized appreciation (depreciation) of investments - Net increase (decrease) in net assets from operations 5 7 Changes from principal transactions: Premiums - - Surrenders and withdrawals 38 Death benefits - - - Transfers between Divisions (including fixed account), net - Increase (decrease) in net assets derived from principal transactions 38 Total increase (decrease) in net assets 43 Net assets at December 31, 2006 $ 663 $ 188 $ 1,397 $ - The accompanying notes are an integral part of these financial statements. 77 RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK SEPARATE ACCOUNT NY-B Statements of Changes in Net Assets For the years ended December 31, 2006 and 2005 (Dollars in thousands) Pioneer Small Pioneer Small Cap Value Company VCT Portfolio VCT Portfolio ProFund VP ProFund VP - Class II - Class II Bull Europe 30 Net assets at January 1, 2005 $ - $ 139 $ 70 $ 235 Increase (decrease) in net assets Operations: Net investment income (loss) - Total realized gain (loss) on investments and capital gains distributions - 19 6 Net unrealized appreciation (depreciation) of investments - Net increase (decrease) in net assets from operations - 3 1 Changes from principal transactions: Premiums - 42 48 52 Surrenders and withdrawals - Death benefits - Transfers between Divisions (including fixed account), net - 1 - - Increase (decrease) in net assets derived from principal transactions - 42 15 Total increase (decrease) in net assets - 45 16 Net assets at December 31, 2005 - 86 89 Increase (decrease) in net assets Operations: Net investment income (loss) 6 Total realized gain (loss) on investments and capital gains distributions 6 5 6 4 Net unrealized appreciation (depreciation) of investments 10 1 6 14 Net increase (decrease) in net assets from operations 14 12 10 16 Changes from principal transactions: Premiums - - 13 28 Surrenders and withdrawals 1 Death benefits - - - Transfers between Divisions (including fixed account), net - Increase (decrease) in net assets derived from principal transactions 5 27 Total increase (decrease) in net assets 15 43 Net assets at December 31, 2006 $ 205 $ - $ 101 $ 132 The accompanying notes are an integral part of these financial statements. 78 RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK SEPARATE ACCOUNT NY-B Statements of Changes in Net Assets For the years ended December 31, 2006 and 2005 (Dollars in thousands) Putnam VT International Growth and ProFund VP Income Fund Rising Rates ProFund VP - Class IB Opportunity Small-Cap Shares Net assets at January 1, 2005 $ 133 $ 138 $ 11 Increase (decrease) in net assets Operations: Net investment income (loss) - Total realized gain (loss) on investments and capital gains distributions 27 - Net unrealized appreciation (depreciation) of investments 1 Net increase (decrease) in net assets from operations 7 1 Changes from principal transactions: Premiums 71 - Surrenders and withdrawals - Death benefits - - Transfers between Divisions (including fixed account), net - - Increase (decrease) in net assets derived from principal transactions 48 - Total increase (decrease) in net assets 55 1 Net assets at December 31, 2005 12 Increase (decrease) in net assets Operations: Net investment income (loss) - - Total realized gain (loss) on investments and capital gains distributions 5 5 Net unrealized appreciation (depreciation) of investments 25 27 Net increase (decrease) in net assets from operations 23 27 2 Changes from principal transactions: Premiums 74 - Surrenders and withdrawals 60 15 Death benefits - - Transfers between Divisions (including fixed account), net - - - Increase (decrease) in net assets derived from principal transactions 89 Total increase (decrease) in net assets Net assets at December 31, 2006 $ 495 $ 309 $ - The accompanying notes are an integral part of these financial statements. 79 RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK SEPARATE ACCOUNT NY-B Notes to Financial Statements 1. Organization ReliaStar Life Insurance Company of New York Separate Account NY-B (the Account) was established by First Golden American Life Insurance Company of New York (First Golden) to support the operations of variable annuity contracts (Contracts). The Account became a separate account of ReliaStar Life Insurance Company of New York (RLNY or the Company) as a result of the merger of First Golden into RLNY effective April 1, 2002. RLNY is an indirect, wholly owned subsidiary of ING America Insurance Holdings, Inc. (ING AIH), an insurance holding company domiciled in the State of Delaware. ING AIH is an indirect wholly owned subsidiary of ING Groep, N.V., a global financial services holding company based in The Netherlands. Operations of the Account commenced on May 19, 1997. The Account is registered as a unit investment trust with the Securities and Exchange Commission under the Investment Company Act of 1940, as amended. RLNY provides for variable accumulation and benefits under the Contracts by crediting annuity considerations to one or more divisions within the Account or the RLNY fixed separate account, which is not part of the Account, as directed by the contractowners. The portion of the Accounts assets applicable to Contracts will not be chargeable with liabilities arising out of any other business RLNY may conduct, but obligations of the Account, including the promise to make benefit payments, are obligations of RLNY. The assets and liabilities of the Account are clearly identified and distinguished from the other assets and liabilities of RLNY. At December 31, 2006, the Account had, under ING GoldenSelect, ING SmartDesign, and Empire PrimElite Contracts, 112 investment divisions (the Divisions), 17 of which invest in independently managed mutual funds and 95 of which invest in mutual funds managed by an affiliate, either Directed Services, LLC or ING Investments, LLC. The assets in each Division are invested in shares of a designated Series (Series, which may also be referred to as Portfolio) of various investment trusts (the Trusts). Investment Divisions at December 31, 2006 and related Trusts are as follows: AIM Variable Insurance Funds: AIM V.I. Leisure Fund - Series I Shares Fidelity® Variable Insurance Products: Fidelity® VIP Equity-Income Portfolio - Service Class 2 Fidelity® Variable Insurance Products II: Fidelity® VIP Contrafund® Portfolio - Service Class 2 Franklin Templeton Variable Insurance Products Trust: Mutual Shares Securities Fund - Class 2** ING Investors Trust: ING AllianceBernstein Mid Cap Growth Portfolio - Service Class ING American Funds Growth Portfolio ING American Funds Growth-Income Portfolio ING American Funds International Portfolio ING Investors Trust (continued): ING BlackRock Large Cap Growth Portfolio - Service Class* ING BlackRock Large Cap Value Portfolio - Service Class* ING Capital Guardian Small/Mid Cap Portfolio - Service Class ING Capital Guardian U.S. Equities Portfolio - Service Class ING EquitiesPlus Portfolio - Service Class** ING Evergreen Health Sciences Portfolio - Service Class ING Evergreen Omega Portfolio - Service Class* ING FMR SM Diversified Mid Cap Portfolio - Service Class ING FMR SM Large Cap Growth Portfolio - Service Class* 80 RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK SEPARATE ACCOUNT NY-B Notes to Financial Statements ING Investors Trust (continued): ING FMR SM Mid Cap Growth Portfolio - Service Class ING Franklin Income Portfolio - Service Class** ING Global Real Estate Portfolio - Service Class** ING Global Resources Portfolio - Service Class ING Global Technology Portfolio - Service Class ING International Portfolio - Service Class ING Janus Contrarian Portfolio - Service Class ING JPMorgan Emerging Markets Equity Portfolio - Service Class ING JPMorgan Small Cap Core Equity Portfolio - Service Class ING JPMorgan Value Opportunities Portfolio - Service Class* ING Julius Baer Foreign Portfolio - Service Class ING Legg Mason Partners All Cap Portfolio - Service Class ING Legg Mason Value Portfolio - Service Class ING LifeStyle Aggressive Growth Portfolio - Service Class ING LifeStyle Growth Portfolio - Service Class ING LifeStyle Moderate Growth Portfolio - Service Class ING LifeStyle Moderate Portfolio - Service Class ING Limited Maturity Bond Portfolio - Service Class ING Liquid Assets Portfolio - Service Class ING Lord Abbett Affiliated Portfolio - Service Class ING MarketPro Portfolio - Service Class** ING Marsico Growth Portfolio - Service Class ING Marsico International Opportunities Portfolio - Service Class* ING MFS Total Return Portfolio - Service Class ING MFS Utilities Portfolio - Service Class* ING Oppenheimer Main Street Portfolio® - Service Class ING PIMCO Core Bond Portfolio - Service Class ING PIMCO High Yield Portfolio - Service Class ING Pioneer Fund Portfolio - Service Class* ING Pioneer Mid Cap Value Portfolio - Service Class* ING T. Rowe Price Capital Appreciation Portfolio - Service Class ING T. Rowe Price Equity Income Portfolio - Service Class ING Templeton Global Growth Portfolio - Service Class ING UBS U.S. Allocation Portfolio - Service Class ING Van Kampen Equity Growth Portfolio - Service Class* ING Van Kampen Global Franchise Portfolio - Service Class* ING Van Kampen Growth and Income Portfolio - Service Class ING Van Kampen Real Estate Portfolio - Service Class ING VP Index Plus International Equity Portfolio - Service Class** ING Wells Fargo Mid Cap Disciplined Portfolio - Service Class ING Wells Fargo Small Cap Disciplined Portfolio - Service Class** ING Partners, Inc.: ING Baron Small Cap Growth Portfolio - Service Class* ING Columbia Small Cap Value II Portfolio - Service Class** ING Davis Venture Value Portfolio - Service Class* ING Fundamental Research Portfolio - Initial Class** ING Fundamental Research Portfolio - Service Class* ING JPMorgan International Portfolio - Service Class ING JPMorgan Mid Cap Value Portfolio - Service Class ING Legg Mason Partners Aggressive Growth Portfolio - Service Class ING Neuberger Berman Partners Portfolio - Service Class** ING Neuberger Berman Regency Portfolio - Service Class** ING Oppenheimer Global Portfolio - Initial Class* ING Oppenheimer Global Portfolio - Service Class ING Templeton Foreign Equity Portfolio - Service Class** ING Thornburg Value Portfolio - Initial Class ING UBS U.S. Large Cap Equity Portfolio - Service Class ING UBS U.S. Small Cap Growth Portfolio - Service Class** ING Van Kampen Comstock Portfolio - Service Class ING Van Kampen Equity and Income Portfolio - Service Class* ING Variable Insurance Trust: ING GET U.S. Core Portfolio - Series 1 ING GET U.S. Core Portfolio - Series 2 ING GET U.S. Core Portfolio - Series 3 ING GET U.S. Core Portfolio - Series 4 ING GET U.S. Core Portfolio - Series 5 ING GET U.S. Core Portfolio - Series 6 ING GET U.S. Core Portfolio - Series 7* ING GET U.S. Core Portfolio - Series 8* ING GET U.S. Core Portfolio - Series 9* ING GET U.S. Core Portfolio - Series 10* ING GET U.S. Core Portfolio - Series 11** ING GET U.S. Core Portfolio - Series 12** ING GET U.S. Core Portfolio - Series 13** ING VP Global Equity Dividend Portfolio ING Variable Portfolios, Inc.: ING VP Index Plus LargeCap Portfolio - Class S ING VP Index Plus MidCap Portfolio - Class S ING VP Index Plus SmallCap Portfolio - Class S ING VP Value Opportunity Portfolio - Class S ING Variable Products Trust: ING VP Financial Services Portfolio - Class S ING VP MidCap Opportunities Portfolio - Class S ING VP SmallCap Opportunities Portfolio - Class S ING VP Balanced Portfolio, Inc.: ING VP Balanced Portfolio - Class S** ING VP Intermediate Bond Portfolio: ING VP Intermediate Bond Portfolio - Class S* 81 RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK SEPARATE ACCOUNT NY-B Notes to Financial Statements Legg Mason Partners Lifestyle Series, Inc.: Legg Mason Partners Variable Lifestyle Balanced Portfolio Legg Mason Partners Variable Lifestyle Growth Portfolio Legg Mason Partners Variable Lifestyle High Growth Portfolio Legg Mason Partners Variable Portfolios III: Legg Mason Partners Variable High Income Portfolio Legg Mason Partners Variable International All Cap Growth Portfolio Legg Mason Partners Variable Large Cap Value Portfolio Legg Mason Partners Variable Money Market Portfolio Liberty Variable Insurance Trust: Colonial Small Cap Value Fund, Variable Series - Class B* Pioneer Variable Contracts Trust: Pioneer Small Cap Value VCT Portfolio - Class II** ProFunds: ProFund VP Bull ProFund VP Europe 30 ProFund VP Rising Rates Opportunity ProFund VP Small-Cap * Division was added in 2005 ** Division was added in 2006 The names of certain Divisions and Trusts were changed during 2006. The following is a summary of current and former names for those Divisions and Trusts: Current Name Former Name ING Investors Trust: ING Investors Trust: ING BlackRock Large Cap Growth ING Mercury Large Cap Growth Portfolio - Service Class Portfolio - Service Class ING BlackRock Large Cap Value ING Mercury Large Cap Value Portfolio - Service Class Portfolio - Service Class ING FMR SM Large Cap Growth ING FMR SM Earnings Growth Portfolio - Service Class Portfolio - Service Class ING FMR SM Mid Cap Growth Portfolio - Service Class ING MFS Mid Cap Growth Portfolio - Service
